Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 1 of 91




  EXHIBIT A
Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 2 of 91




    UNITED STATES PATENT AND TRADEMARK OFFICE
                ____________________


     BEFORE THE PATENT TRIAL AND APPEAL BOARD

                    ____________________

      ZTE Corporation, ZTE (USA), Inc., and ZTE (TX), Inc.,

                           Petitioner,

                               v.

WSOU Investments LLC D/B/A Brazos Licensing and Development,

                         Patent Owner.

                   U.S. Patent No. 9,294,060
                 PCT Filing Date: May 25, 2010
                   Issue Date: Mar. 22, 2016

                    ____________________

                    Case No. IPR2021-00697



          PETITION FOR INTER PARTES REVIEW
              OF U.S. PATENT NO. 9,294,060
         Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 3 of 91

                                                                                          IPR2021-00697 Petition
                                                                                            U.S. Patent 9,294,060

                                    TABLE OF CONTENTS

I.       INTRODUCTION ...........................................................................................1

II.      THE ’060 PATENT .........................................................................................2

         A.       ’060 Patent Summary ............................................................................2

         B.       ’060 Patent Prosecution History............................................................6

III.     OVERVIEW OF PRIOR ART ........................................................................6

         A.       Nilsson ...................................................................................................6

         B.       Iser .........................................................................................................9

         C.       Vos .......................................................................................................11

         D.       Kontio ..................................................................................................15

         E.       ETSI201.108 ........................................................................................16

IV.      LEVEL OF ORDINARY SKILL IN THE ART ...........................................19

V.       CLAIM CONSTRUCTION ..........................................................................19

VI.      STATEMENT OF PRECISE RELIEF REQUESTED FOR EACH
         CLAIM CHALLENGED ..............................................................................20

         1.       Claims for Which Review Is Requested .............................................20

         2.       Statutory Grounds................................................................................20

VII. GROUND 1: NILSSON AND ISER RENDER OBVIOUS CLAIMS 1,
     9, 10, AND 18 ................................................................................................22

         A.       POSITA Would Have Combined Nilsson and Iser .............................22

         B.       Independent Claim 1 ...........................................................................23

                  1.        [1preamble] “A method comprising:” ......................................23



                                                              i
Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 4 of 91

                                                         IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
     2.    [1a] “generating an excitation signal from an audio
           signal, wherein in the audio signal comprises a plurality
           of frequency components;” .......................................................24

           i.       Nilsson discloses generating an excitation signal
                    from an audio signal. ......................................................24

           ii.      Nilsson’s audio signal comprises a plurality of
                    frequency components. ...................................................25

     3.    [1b] “extracting a feature vector from the audio signal,
           wherein the feature vector comprises at least one
           frequency domain component feature and at least one
           time domain component feature;”.............................................26

           i.       Time-domain component feature ...................................27

           ii.      Frequency-domain component feature ...........................28

     4.    [1c] “determining at least one spectral shape parameter
           from the feature vector, wherein the at least one spectral
           shape parameter corresponds to a sub band signal
           comprising frequency components which belong to a
           further plurality of frequency components; and”......................29

           i.       Nilsson discloses determining at least one spectral
                    shape parameter from the feature vector. .......................30

           ii.      Nilsson’s spectral shape parameter corresponds to
                    a sub band signal comprising frequency
                    components which belong to a further plurality of
                    frequency components. ...................................................31

     5.    [1d] “generating the sub band signal by filtering the
           excitation signal through a filter bank and weighting the
           filtered excitation signal with the at least one spectral
           shape parameter,” ......................................................................33

           i.       Nilsson discloses filtering the excitation signal
                    with a filter bank. ............................................................33



                                         ii
Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 5 of 91

                                                                 IPR2021-00697 Petition
                                                                     U.S. Patent 9,294,060
             ii.      ’060 patent’s disclosure of weighting the filtered
                      excitation signal with the at least one spectral
                      shape parameter. .............................................................35

             iii.     Nilsson discloses weighting the filtered excitation
                      signal with the at least one spectral shape
                      parameter. .......................................................................35

     6.      [1e] “wherein the spectral shape parameter is a sub band
             energy level value and the sub band energy level value is
             attenuated when the power of the audio signal
             approaches an estimate of the level of noise in the audio
             signal.” ......................................................................................37

             i.       Nilsson discloses sub band energy level value. ..............37

             ii.      Iser discloses that the sub band energy level value
                      is attenuated when the power of the audio signal
                      approaches an estimate of the level of noise in the
                      audio signal. ....................................................................37

             iii.     POSITA Would Have Combined Nilsson and Iser ........40

C.   Independent Claim 10 .........................................................................41

     1.      [10preamble] “An apparatus comprising at least one
             processor and at least one memory including computer
             code, the at least one memory and the computer code
             configured to with the at least one processor cause the
             apparatus to at least:” ................................................................41

     2.      [10a] “generate an excitation signal from an audio signal,
             wherein in the audio signal comprises a plurality of
             frequency components;” ...........................................................42

     3.      [10b] “extract a feature vector from the audio signal,
             wherein the feature vector comprises at least one
             frequency domain component feature and at least one
             time domain component feature;”.............................................42

     4.      [10c] “determine at least one spectral shape parameter
             from the feature vector, wherein the at least one spectral

                                             iii
       Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 6 of 91

                                                             IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060
                      shape parameter corresponds to a sub band signal
                      comprising frequency components which belong to a
                      further plurality of frequency components; and”......................42

              5.      [10d] “generate the sub band signal by filtering the
                      excitation signal through a filter bank and weighting the
                      filtered excitation signal with the at least one spectral
                      shape parameter,” ......................................................................43

              6.      [10e] “wherein the spectral shape parameter is a sub band
                      energy level value and the sub band energy level value is
                      attenuated when the power of the audio signal
                      approaches an estimate of the level of noise in the audio
                      signal.” ......................................................................................43

       D.     Dependent Claims 9 and 18 ................................................................43

              1.      [Claim 9] “The method as claimed in any of claim 1,
                      further comprising combining the sub band signal with
                      the audio signal to provide a bandwidth extended audio
                      signal.” ......................................................................................43

              2.      [Claim 18] “The apparatus as claimed in claim 10,
                      wherein the at least one memory and the computer code
                      is configured to: combine the sub band signal with the
                      audio signal to provide a bandwidth extended audio
                      signal.” ......................................................................................45

VIII. GROUND 2: NILSSON, ISER, AND ETSI201.108 RENDER
      OBVIOUS CLAIMS 4, 5, 13, AND 14.........................................................45

              1.      POSITA Would Have Combined Nilsson with Iser and
                      ETSI201.108 ..............................................................................45

              2.      [Claim 4] “The method as claimed in claim 1, wherein
                      the frequency components of the sub band signal are
                      distributed according to a psychoacoustic scale
                      comprising a plurality of overlapping bands, and
                      frequency characteristics of the filter bank correspond to
                      a distribution of frequency components of the sub band
                      signal.” ......................................................................................46

                                                      iv
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 7 of 91

                                                                IPR2021-00697 Petition
                                                                    U.S. Patent 9,294,060
                      i.       Mel scale is a psychoacoustic scale. ...............................46

                      ii.      Nilsson discloses that the frequency components of
                               the sub band signal are distributed according to
                               Mel scale. ........................................................................47

                      iii.     Mel scale includes a plurality of overlapping
                               bands, and frequency characteristics of the Mel
                               filter correspond to a distribution of frequency
                               components of the signal. ...............................................47

              3.      [Claim 5] “The method as claimed in claim 4, wherein
                      the overlapping bands are distributed according to the
                      mel scale, and wherein the sub band signal is masked
                      using at least one of: a triangular masking function; and a
                      trapezoidal masking function.” .................................................48

              4.      [Claim 13] “The apparatus as claimed in claim 10,
                      wherein the frequency components of the sub band signal
                      are distributed according to a psychoacoustic scale
                      comprising a plurality of overlapping bands, and
                      frequency characteristics of the filter bank correspond to
                      a distribution of frequency components of the sub band
                      signal.” ......................................................................................49

              5.      [Claim 14] “The apparatus as claimed in claim 13,
                      wherein the overlapping bands are distributed according
                      to the mel scale, and wherein the sub band signal is
                      masked using at least one of a triangular masking
                      function; and a trapezoidal masking function.” ........................49

IX.   GROUND 3: NILSSON, ISER, AND VOS RENDER OBVIOUS
      CLAIMS 2, 3, 7, 11, 12, AND 16 .................................................................50

              1.      POSITA Would Have Combined Nilsson with Iser and
                      Vos .............................................................................................50

              2.      [Claim 2a] “The method as claimed in claim 1, wherein
                      generating the excitation signal comprises: generating a
                      residual signal by filtering the audio signal with an
                      inverse linear predictive filter;” ................................................50

                                                       v
Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 8 of 91

                                                      IPR2021-00697 Petition
                                                         U.S. Patent 9,294,060
           i.       Vos’ whitening filter generates a residual signal. ...........52

           ii.      Vos’ whitening filter is the inverse filter. .......................52

           iii.     Vos’ whitening filter is the linear predictive filter. ........52

     3.    [Claim 2b] “filtering the residual signal with a post filter
           stage comprising an auto regressive moving average filter
           based on the linear predictive filter; and” .................................53

     4.    [Claim 2c] “generating the excitation signal by up
           sampling and spectrally folding the output from the post
           filter stage.” ...............................................................................55

     5.    [Claim 3] “The method as claimed in claim 2, wherein
           the post filter stage further comprises a spectral tilt filter
           and a harmonic filter.” ..............................................................57

     6.    [Claim 7] “The method as claimed in claim 1, wherein
           the at least one frequency domain component feature of
           the feature vector comprises at least one of the following:
           a group of a plurality of energy levels of the audio signal,
           wherein each of the plurality energy levels corresponds
           to the energy of an overlapping band of the audio signal;
           a value representing a centroid of the frequency domain
           spectrum of the audio signal; and a value representing the
           degree of flatness of the frequency domain spectrum.” ...........58

           i.       Energy levels ..................................................................58

           ii.      Centroid ..........................................................................59

           iii.     Degree of flatness ...........................................................59

     7.    [Claim 11a] “The apparatus as claimed in claim 10,
           wherein the at least one memory and the computer code
           configured to with the at least one processor to cause the
           apparatus to at least perform generating the excitation
           signal is further configured to: generate a residual signal
           by filtering the audio signal with an inverse linear
           predictive filter;” .......................................................................60


                                           vi
     Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 9 of 91

                                                               IPR2021-00697 Petition
                                                                   U.S. Patent 9,294,060
             8.      [Claim 11b] “filter the residual signal with a post filter
                     stage comprising an auto regressive moving average filter
                     based on the linear predictive filter; and” .................................60

             9.      [Claim 11c] “generate the excitation signal by up
                     sampling and spectrally folding the output from the post
                     filter stage.” ...............................................................................60

             10.     [Claim 12] “The apparatus as claimed in claim 11,
                     wherein the post filter stage further comprises a spectral
                     tilt filter and a harmonic filter.” ................................................61

             11.     [Claim 16] “The apparatus as claimed in claim 10,
                     wherein the at least one frequency domain component
                     feature of the feature vector comprises at least one of the
                     following: a group of a plurality of energy levels of the
                     audio signal, wherein each of the plurality energy levels
                     corresponds to the energy of an overlapping band of the
                     audio signal; a value representing a centroid of the
                     frequency domain spectrum of the audio signal; and; a
                     value representing the degree of flatness of the frequency
                     domain spectrum.” ....................................................................61

X.   GROUND 4: NILSSON, ISER, AND KONTIO RENDER OBVIOUS
     CLAIMS 6, 8, 15, AND 17 ...........................................................................62

             1.      POSITA Would Have Combined Nilsson with Iser and
                     Kontio ........................................................................................62

             2.      [Claim 6] “The method as claimed in claim 1, wherein
                     determining at least one spectral shape parameter from
                     the feature vector comprises: using a neural network to
                     determine the at least one spectral shape from the feature
                     vector, wherein the feature vector extracted from the
                     audio signal forms an input target vector to the neural
                     network, and wherein the neural network is trained to
                     provide a sub band spectral shape parameter for the input
                     target vector.” ............................................................................63

                     i.       Kontio discloses using a neural network to
                              determine the at least one spectral shape from the
                              feature vector. .................................................................64
                                              vii
Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 10 of 91

                                                             IPR2021-00697 Petition
                                                                 U.S. Patent 9,294,060
           ii.      Kontio discloses that the feature vector extracted
                    from the audio signal forms an input target vector
                    to the neural network. .....................................................65

           iii.     Kontio discloses that the neural network is trained
                    to provide a sub band spectral shape parameter for
                    the input target vector. ....................................................65

      3.   [Claim 8] “The method as claimed in claim 1, wherein
           the at least one time domain component feature of the
           feature vector comprises at least one of the following: a
           gradient index based on the sum of the gradient at points
           in the audio signal which result in a change in direction
           of the waveform of the audio signal; a ratio of the energy
           of a frame of the audio signal to the energy of a previous
           frame of the audio signal; and; and a voice activity
           detector indicating whether a frame of the audio signal is
           classified as active or inactive.” ................................................66

           i.       Gradient Index ................................................................66

           ii.      Energy ratio ....................................................................67

           iii.     Voice activity detector ....................................................67

      4.   [Claim 15] “The apparatus as claimed in claim 10,
           wherein the at least one memory and the computer code
           configured to with the at least one processor to cause the
           apparatus to at least perform determining at least one
           spectral shape parameter from the feature vector is
           further configured to: use a neural network to determine
           the at least one spectral shape from the feature vector,
           wherein the feature vector extracted from the audio
           signal forms an input target vector to the neural network,
           and wherein the neural network is trained to provide a
           sub band spectral shape parameter for the input target
           vector.” ......................................................................................68

      5.   [Claim 17] “The apparatus as claimed in claim 10,
           wherein the at least one time domain component feature
           of the feature vector comprises at least one of the
           following: a gradient index based on the sum of the
                                 viii
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 11 of 91

                                                                     IPR2021-00697 Petition
                                                                       U.S. Patent 9,294,060
                          gradient at points in the audio signal which result in a
                          change in direction of the waveform of the audio signal;
                          a ratio of the energy of a frame of the audio signal to the
                          energy of a previous frame of the audio signal; and; a
                          voice activity detector indicating whether a frame of the
                          audio signal is classified as active or inactive.” .......................68

XI.     NON-INSTITUTION UNDER 35 U.S.C. §§ 314 OR 325 WOULD
        BE IMPROPER .............................................................................................70

        A.       Non-Institution Under 35 U.S.C. §314(a) Is Improper .......................70

        B.       Non-Institution Under 35 U.S.C. § 325 Is Improper ..........................73

XII. MANDATORY NOTICES UNDER 37 C.F.R. § 42.8 .................................74

        A.       Real Party-in-Interest ..........................................................................74

        B.       Related Matters....................................................................................74

        C.       Lead and Back-Up Counsel and Service Information ........................74

XIII. GROUNDS FOR STANDING......................................................................75

XIV. CONCLUSION..............................................................................................76




                                                        ix
    Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 12 of 91

                                                      IPR2021-00697 Petition
                                                        U.S. Patent 9,294,060
                          LIST OF EXHIBITS

Exhibit                                  Description
Ex-1001     U.S. Patent No. 9,294,060 (the ’060 patent)
Ex-1002     Prosecution File History of U.S. Patent No. 9,294,060
Ex-1003     Declaration of Nir Regev
Ex-1004     Curriculum Vitae of Nir Regev
Ex-1005     U.S. Patent No. 7,359,854 (“Nilsson”)
Ex-1006     U.S. Patent No. 8,160,889 (“Iser”)
Ex-1007     U.S. Patent App. Pub. No. 2006/0282262 (“Vos”)
Ex-1008     J. Kontio, L. Laaksonen and P. Alku, "Neural Network-Based
            Artificial Bandwidth Expansion of Speech," in IEEE Transactions
            on Audio, Speech, and Language Processing, vol. 15, no. 3, pp. 873-
            881, March 2007, doi: 10.1109/TASL.2006.885934. (“Kontio”)
Ex-1009     ETSI Standard, ETSI ES 201 108 V1.1.3 (2003-09), “Speech
            Processing, Transmission and Quality Aspects (STQ); Distributed
            speech recognition; Front-end feature extraction algorithm;
            Compression algorithms”, (“ETSI201.108”)
Ex-1010     Screen shot of ETSI (European Telecommunications Standards
            Institute) Work Programme showing the publication date of the
            ETSI-201.108
Ex-1011     U.S. Patent No. 6,711,536 B2
Ex-1012     S. Umesh, L. Cohen and D. Nelson, "Frequency warping and the
            Mel scale," in IEEE Signal Processing Letters, vol. 9, no. 3, pp.
            104-107, March 2002, doi: 10.1109/97.995829.
Ex-1013     A. M. De Lima Araujo and F. Violaro, "Formant frequency
            estimation using a Mel-scale LPC algorithm," ITS'98 Proceedings.
            SBT/IEEE International Telecommunications Symposium (Cat.
            No.98EX202), Sao Paulo, Brazil, 1998, pp. 207-212 vol.1, doi:
            10.1109/ITS.1998.713118.
Ex-1014     E. Karlsson and M. Hayes, "Least squares ARMA modeling of
            linear time-varying systems: Lattice filter structures and fast RLS
            algorithms," in IEEE Transactions on Acoustics, Speech, and Signal
            Processing, vol. 35, no. 7, pp. 994-1014, July 1987, doi:
            10.1109/TASSP.1987.1165246.
Ex-1015     R. Badeau and B. David, "Weighted maximum likelihood
            autoregressive and moving average spectrum modeling," 2008 IEEE
            International Conference on Acoustics, Speech and Signal


                                    x
    Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 13 of 91

                                                        IPR2021-00697 Petition
                                                           U.S. Patent 9,294,060
            Processing, Las Vegas, NV, USA, 2008, pp. 3761-3764, doi:
            10.1109/ICASSP.2008.4518471.
Ex-1016     Bernd Iser, Gerhard Schmidt, “Neural Networks Versus Codebooks
            in an Application for Bandwidth Extension of Speech Signals,”,
            Neural Networks Versus Codebooks in an Application for
            Bandwidth Extension of Speech Signals (“Iser-2”)
Ex-1017     Kornagel, Ulrich, “Techniques for artificial bandwidth extension of
            telephone speech”, Signal Processing 86.6, pp. 1296-1306 (2006)
            (“Kornagel”)
Ex-1018     Iser Bernd, Gerhard Schmidt, and Wolfgang Minker, Bandwidth
            extension of speech signals. Vol. 13, Springer Science & Business
            Media, page 15, and pages 77-94, 2008 (“Iser-3”)




                                     xi
       Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 14 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
I.     INTRODUCTION

       ZTE Corporation, ZTE (USA), Inc., and ZTE (TX), Inc., (collectively

“ZTE”) requests inter partes review of claims 1-18 of U.S. Patent No. 9,294,060

(Ex-1001), assigned to WSOU Investments LLC (“WSOU”)1.

       The ’060 patent describes a method for extending the bandwidth of an audio

signal, but the disclosed methods for bandwidth extension were known in the prior

art.




                  ’060 Patent, Claim 1 and Figure 4 (Annotated)

       Nilsson (Ex-1005) and Vos (Ex-1007) disclose methods for extending the

bandwidth of an audio signal like those claimed in ’060 patent. Alone or when

combined in routine, predictable ways, Nilsson, Vos, Iser, Kontio, and


1
 WSOU asserts the ’060 patent against ZTE in WSOU Investments LLC v. ZTE
Corporation et al., 6:20-cv-00493-ADA (W.D. Tex.) (“Litigation”).
                                       1
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 15 of 91

                                                     IPR2021-00697 Petition
                                                       U.S. Patent 9,294,060
ETSI201.108 —none considered by the USPTO for ’060 patent—render obvious

all features of the challenged claims.


                                                                          Bandwidth
                                                                       extended signal
                                                                          (0-8 kHz)
      Input signal
      e.g., 0-4 kHz




          Low band signal                     Generating artificial high
             (0-4 kHz)                         band signal (4-8 kHz)




                Nilsson, FIG. 5 (Top), and FIG. 7 (Bottom) (Annotated)

II.     THE ’060 PATENT

        A.     ’060 Patent Summary

        The ’060 patent describes a method “for extending the bandwidth of an

audio signal.” Ex-1001, Abstract.




                                          2
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 16 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060




          Bandwidth
           extender




                          ’060 Patent, FIG. 1 (annotated)

      As shown above in annotated FIG. 1, ’060 patent discloses an electronic

device 10 including a processor 21 and program code 23 stored in memory 22. The

program code 23 “may comprise an audio decoding code or speech decoding

code.” Ex-1001, 7:28-29. “The processor 21 may execute the decoding program

code stored in the memory 22,” (Id., 4:62-63), and functions as an audio

“bandwidth extender.” Id., 8:11-14.




                                         3
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 17 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060




                          ’060 Patent, FIG. 4 (annotated)

      As shown above in annotated FIG. 4, the bandwidth extender includes a

frame collector 403 “whereby the input audio signal (otherwise known as the audio

sample stream) is partitioned and collated into a continual series of audio frames.”

Id., 9:36-39.

      The bandwidth extender includes a time to frequency transformer 405

“whereby the time based audio signal frame 404 of 96 samples can be transformed

to the frequency domain.” Id., 10:6-9.

      The bandwidth extender includes a feature extractor 407 whereby

“frequency domain and time domain features [are] extracted for each frame of the

input audio signal and frequency domain signal.” Id., 10:51-54.




                                          4
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 18 of 91

                                                        IPR2021-00697 Petition
                                                           U.S. Patent 9,294,060
      The bandwidth extender includes a neural network processor 409 that can

“generate the spectral shape parameters for the artificial high band signal 431.”

Id., 14:65-67.

      The bandwidth extender includes a band energy smoother 411 that can

“filter the energy level for each sub band over current and past values,” (Id., 17:34-

36) and an energy to gain converter 413, “whereby an energy level associated with

a particular sub band of the filter bank can [] be converted to a suitable gain

factor.” Id., 19:1-5.

      The bandwidth extender includes an excitation signal generator 417 that

generates excitation signal using “the time domain frames” and an up-sampler 419

that up-sample the output excitation signal to generate high band excitation signal.

Id., 18:51-56.

      The bandwidth extender includes a filter bank 421 and a band weighting and

summing processor 415 whereby “each sub band from the filter bank 421 can [ ] be

individually weighted by a corresponding sub band gain factor,” and the weighted

sub band signals are summed together to form the artificially generated high band

signal 431. Id., 18:56-67.

      “The artificially generated high band signal 431 [] then be passed to an input

of a summer 427 in which the signal 431 is combined with an up sampled input

audio signal 433 to produce the bandwidth extended signal 435.” Id., 26:44-48.

                                          5
       Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 19 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
       B.    ’060 Patent Prosecution History

       The prosecution history of ’060 patent was surprisingly short. In the first

Office Action (dated June 25, 2015), the Examiner allowed dependent claims 2-5,

7, 14-17, and 19. Ex-1002, pages 230-231. In response, Applicant amended

independent claims to incorporate the subject matter of allowable claim 7. Ex-

1002, pages 241-249.

       However, in allowing the claims, the Examiner did not consider any of the

references set forth in this Petition. Claims 1-18 of ’060 patent are unpatentable

over the references set forth in this Petition.

III.   OVERVIEW OF PRIOR ART

       A.    Nilsson

       Like ’060 patent, Nilsson is directed to a bandwidth extension. As shown

below in annotated FIG. 5, Nilsson discloses a signal decoder that “receives a

narrow-band acoustic signal aNB” and generates “the wide-band acoustic signal aWB

[that] has a wider spectrum AWB than the spectrum ANB of the narrow-band

acoustic signal aNB.” Ex-1005, 5:54-61; 4:24-36.




                                            6
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 20 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060




                             Nilsson, FIG. 5 (annotated)

      Nilsson’s decoder includes a feature extraction unit 101 that “receives the

narrow-band acoustic signal aNB and produces in response thereto at least one

essential feature Z(r, c) that describes particular properties of the received narrow-

band acoustic signal aNB.” Id., 6:25-28.

      As shown below in annotated FIG. 7, Nilsson uses a transform unit 101c

included in feature extraction unit 101 and “computes a corresponding spectrum

SW by means of a fast Fourier transform.” Id., 6:56-58.




                             Nilsson, FIG. 7 (annotated)

                                           7
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 21 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
      The extracted essential feature Z(r, c) includes time domain component

feature such as “[t]he degree of voicing r, which represents one such essential

feature zNB(r, c),” (Id., 6:25-32), and frequency domain component feature such

as “the spectral envelope c.” Id., 6:15-21.

      Nilsson’s decoder includes a high-band shape estimator 104b “to create a

combination of the high-band shape and energy-ratio.” Id., 10:31-38.

      Nilsson’s decoder includes an energy-ratio estimator 104a that “receives the

first component c0 in the vector of linear frequency cepstral coefficients c and

produces, on basis thereof, plus on basis of the narrow-band shape x and the degree

of voicing r an estimated energy-ratio ĝ between the high-band and the narrow-

band.” Id., 7:15-21.

      Nilsson’s decoder includes an excitation extension unit 105 that “receives

the narrow-band acoustic signal aNB and, on basis thereof, produces an extended

excitation signal EWB.” Id., 10:51-53.

      Nilsson’s decoder includes a high band shape estimator 106a in the wide-

band filter 106 that performs frequency shaping of the excitation signal and a high-

pass filter 107 that produces “a high-pass filtered signal HP(y0).” Id., 11:21-59.

      Nilsson’s decoder includes an “adder 108 [that] receives the low-pass

filtered signal LP(aNB-u), receives the high-pass filtered signal HP(y0) and adds the




                                          8
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 22 of 91

                                                          IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
received signals together and thus forms the wide-band acoustic signal aWB.” Id.,

12:17-21.

      B.     Iser

      Like ’060 patent, Iser discloses “a bandwidth extension system for providing

an acoustic signal with extended bandwidth.” Ex-1006, 2:19-24.

      As shown below in annotated FIG. 1, Iser’s bandwidth extension system

includes a weight determination module 107 that determines “weighting factors for

the other signal component,” (Id., 9:39-41), and a weighted summation filter 108

which performs “weighted sum of the received acoustic signal x(n) at time n and at

time n−1.” Id., 9:38-39.




                             Iser, FIG. 1 (annotated)

                                        9
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 23 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      In applying the weighting factors, Iser compares the power of the input

audio signal and the estimated noise power. “FIG. 4 is a representation of an input

speech signal, such as the received acoustic signal x(n).” Id., 7:8-10.




                                     Iser, FIG. 4

      As shown below in annotated FIG. 5, Iser estimates “a short time power and

a noise power that correspond to the received acoustic signal x(n) of FIG. 4. Line

502 in FIG. 5 represents the estimated short time power x(n) of the received

acoustic signal x(n). Line 504 in FIG. 5 represents the noise power estimation b(n).

The short time power estimation may be used to determine different factors for

weighting the signal components.” Id., 7:8-18.




                                          10
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 24 of 91

                                                              IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060


                            B




                                                                    A


                                Iser, FIG. 5 (annotated)

      Based on the above estimation of signal power and noise power, Iser

determines “signal-to-noise ratio of the received acoustic signal” and applies a

weighting factor as “a function of an estimated signal-to-noise ratio of the received

acoustic signal x(n).” Id., 7:20-32. That is, “[i]f the received acoustic signal x(n)

contains speech passages with a low signal-to-noise ratio, then this weighting

factor may be used to damp the upper bandwidth extension signal yhigh(n).” Id.,

7:20-32. In the above annotated FIG. 5, point A indicates a low signal-to-noise

ratio (i.e., signal power approaches the noise power estimation) and point B

indicates a high signal-to-noise ratio.

      C.     Vos

      Like ’060 patent, Vos is directed to bandwidth extension. Ex-1007, [0011].



                                          11
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 25 of 91

                                                         IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
      As shown below in annotated FIG. 4, Vos starts with generating a

narrowband signal S20 using a wideband signal.




                                Vos, FIG. 4 (annotated)

      Using the generated narrowband signal, Vos generates an encoded

narrowband excitation signal. As shown below in annotated FIG. 6, a “narrowband

encoder A122 generates a residual signal by passing narrowband signal S20

through a whitening filter 260 (also called an analysis or prediction error filter) that

is configured according to the set of filter coefficients.” Id., [0118].




                                           12
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 26 of 91

                                                          IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060




                             Vos, FIG. 6 (annotated)

      Further, using the encoded narrowband excitation signal, Vos generates

highband excitation signal. As shown below in annotated FIG. 11, a “[h]ighband

excitation generator A300 is configured to generate highband excitation signal

S120 by extending the spectrum of narrowband excitation signal S80 into the

highband frequency range.” Id., [0139].




                             Vos, FIG. 11 (annotated)
                                        13
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 27 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
      Vos discloses extracting a feature vector including frequency domain feature

components, such as spectral tilt, centroid, energy envelope. Id., [0130], [0255],

[0218]. Vos also discloses extracting a feature vector including time domain

feature components, such as voice activity, time-domain envelope. Id., [0131],

[0155].

      Vos discloses determining spectral shape parameter (e.g., gain factor) using

the extracted feature vector. As shown below in annotated FIG. 33a, Vos discloses

“a highband gain factor calculator A230 that is configured to calculate a series of

gain factors.” Id., [0216]-[0217].




                              Vos, FIG. 33a (annotated)

      As shown below in annotated FIG. 38, Vos discloses a “Highband synthesis

filter B200 [that] is configured to produce a synthesized highband signal according

to highband excitation signal S120 and the set of filter coefficients.” Id., [0181].




                                          14
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 28 of 91

                                                          IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060




                             Vos, FIG. 38 (annotated)

      D.    Kontio

      Like ’060 patent, Kontio is directed to bandwidth extension. Kontio’s

method is neural network-based artificial bandwidth expansion of speech. As

shown below in annotated FIG. 1, in Kontio’s method “the narrowband input

signal, denoted by Snb, is treated in time-domain frames. New frequency

components are produced into the highband using spectral folding, which can be

achieved, for example, by zero-insertion in the time-domain. The frame is then

transformed into the frequency domain with FFT. A set of features is calculated

from the narrowband signal and given as an input to a neural network which

transforms them into shaping parameters.” Ex-1008, page 874, 2:18-25.




                                        15
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 29 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060




                              Kontio, FIG. 1 (annotated)

      Kontio also discloses extracting feature vector such as gradient index,

differential energy ratio, frame energy ratio, and subband power levels. Id., page

875, 1:35-2:19. For the subband power level estimation, Kontio selects “the

average spectral magnitudes of four spectral subbands (0.3–1.0 kHz, 1.0–1.7 kHz,

1.7–2.5 kHz, and 2.5–3.4 kHz).” Id., page 875, 2:12-15. Kontio also discloses that

the neural network is trained to provide shaping parameters for shaping highband

signal. Id., Sections II-B and II-C.

      E.     ETSI201.108

      ETSI201.108 was released by European Telecommunications Standards

Institute (ETSI) in 2003 and publicly available on the ETSI server from September




                                         16
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 30 of 91

                                                            IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
23, 2003. Ex-10102. No particular indica is per se sufficient for satisfying the

“reasonable likelihood” publicly available standard, but for a given form of

technology, screenshots from internet archive sources, and evidence of printed

version release dates are considered among the examples of sufficient indica

evidencing public accessibility. Hulu, LLC v. Sound View Innovations, LLC, Case

IPR2018-013039, Paper 29 (P.T.A.B. Dec. 20, 2019) (precedential). For instance,

the ETSI website demonstrates that ETSI201.108 was published on September 23,

2003—a screen shot of the ETSI website showing the publication date is submitted

as Ex-1010.

      ETSI201.108 discloses “the algorithm for front-end feature extraction to

create Mel-Cepstrum parameters.” ETSI201.108, page 5, line 4.




2
 See also the Internet Archive stored document at
https://web.archive.org/web/20031215120853/https://www.etsi.org/.
                                        17
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 31 of 91

                                                              IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060
                         ETSI201.108, FIG. 4.1 (annotated)

       As shown above in annotated FIG. 4.1, an input speech signal goes through

an analog-to-digital conversion step and an offset compensation step, and then “is

divided into overlapping frames of N samples” in a framing step. Ex-1009, page

9, line 24.

       After the framing, the signal is divided into two paths. The first path is for

logarithmic frame energy measure (logE). In the second path, the signal goes

through a pre-emphasis step by a pre-emphasis filter and a windowing step by

Hamming window, and then converted to frequency domain signal by fast Fourier

transform (FFT).

       The useful band of the converted frequency band “is divided into 23

channels equidistant in mel frequency domain. Each channel has triangular-

shaped frequency window. Consecutive channels are half-overlapping.” Id., page

10, line 25-27. “The output of mel filtering is subjected to a logarithm function

(natural logarithm)” at step LOG and then 13 Mel-frequency cepstral coefficients

(MFCC) are calculated from the output of the Non-linear Transformation block” at

step DCT. Id., page 10, line 13-20.

       The final feature vector consists of 14 coefficients: the log-energy

coefficient and the 13 Mel-frequency cepstral coefficients. The feature vectors are

compressed and formatted as bitstream for further transmission. Thus, Mel

                                          18
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 32 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
frequency cepstral coefficients (MFCC) are “cepstral coefficients calculated from

the mel-frequency warped Fourier transform representation of the log

magnitude spectrum.” Id., page 6, lines 23-26.

IV.   LEVEL OF ORDINARY SKILL IN THE ART

      The level of ordinary skill in the art may be reflected by the prior art of

record. See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001). A person

of ordinary skill in the art (“POSITA”) for ’060 patent would at least have a

bachelor’s degree in electrical engineering, computer engineering, or a related

engineering discipline and two or more years of industry experience in the field of

signal processing, or equivalent experience, education, or both. Ex-1004. The

person would also have knowledge or familiarity with signal processing. Id.

V.    CLAIM CONSTRUCTION

      Only claim terms “in controversy” need be construed in IPR “and only to the

extent necessary to resolve the controversy.” Nidec Motor Corp. v. Zhongshan

Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017) (citation omitted),

cert. denied, 138 S. Ct. 1695 (2018). No claim terms need to be construed by the

Board at this time.

      In the District Court, Petitioner and Patent Owner have offered the following

terms for construction, see Litigation, Dkt. 61, p. 5, after the number of terms have

been narrowed:


                                         19
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 33 of 91

                                                                IPR2021-00697 Petition
                                                                  U.S. Patent 9,294,060
   Claim                   Term             Petitioner’s Proposed Patent Owner’s
                                                 Construction           Proposed
                                                                       Construction
  1 and 10          “extracting a feature         Indefinite            Plain and
                           vector”                                  Ordinary Meaning
  1 and 10           “the level value is          Indefinite            Plain and
                        attenuated”                                 Ordinary Meaning
  1 and 10            “spectral shape        A sub band energy          Plain and
                         parameter”          level value or a sub Ordinary Meaning
                                               band gain factor
                                               based on the sub
                                              band energy level
                                                    value


      For the purpose of this Inter Partes Review, Petitioner adopts Patent

Owner’s constructions for the above terms. Nevertheless, the evidence presented

in this Petition is sufficient to invalidate the claims without addressing the

indefinite issue.

VI.   STATEMENT OF PRECISE RELIEF REQUESTED FOR EACH
      CLAIM CHALLENGED

             1.      Claims for Which Review Is Requested

      Petitioners respectfully request review under 35 U.S.C. § 311 of claims 1-18

of ’060 patent and cancellation of those claims as unpatentable.

             2.      Statutory Grounds

      Each asserted reference identified in the table below issued, published,

and/or was filed before May 25, 2010, the earliest purported priority date of ’060

patent. Thus, each asserted reference is prior art under at least one of pre-AIA 35

                                            20
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 34 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
U.S.C. §§ 102(a), (b), and/or (e).

                        Prior Art References                            Exhibit

  Nilsson, U.S. Patent No. 7,359,854, filed on Apr. 10, 2002, issued
                                                                        Ex-1005
  on Apr. 15, 2008.


  Iser, U.S. Patent No. 8,160,889, filed on Jan. 17, 2008, issued on
                                                                        Ex-1006
  Apr. 17, 2012.


  Vos, U.S. Patent App. Pub. No. 2006/0282262, filed on Apr. 21,
                                                                        Ex-1007
  2006, published on Dec. 14, 2006.


  Kontio, J. Kontio, L. Laaksonen and P. Alku, "Neural Network-

  Based Artificial Bandwidth Expansion of Speech," in IEEE
                                                                        Ex-1008
  Transactions on Audio, Speech, and Language Processing, vol.

  15, no. 3, pp. 873-881, March 2007.


  ETSI201.108, ETSI ES 201 108 V1.1.3 (2003-09), ETSI Standard,

  Speech Processing, Transmission and Quality Aspects (STQ);
                                                                        Ex-1009
  Distributed speech recognition; Front-end feature extraction

  algorithm; Compression algorithms, published in 2003.




                                        21
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 35 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      Claims 1-18 of ’060 patent are unpatentable under the following grounds

based on pre-AIA 35 U.S.C. § 103:

 Grounds                           Grounds of Unpatentability

      1      Nilsson and Iser render obvious claims 1, 9, 10, and 18.

      2      Nilsson, Iser, and ETSI201.108 render obvious claims 4, 5, 13, and 14

      3      Nilsson, Iser, and Vos render obvious claims 2, 3, 7, 11, 12, and 16

      4      Nilsson, Iser, and Kontio render obvious claims 6, 8, 15, and 17.



VII. GROUND 1: NILSSON AND ISER RENDER OBVIOUS CLAIMS 1, 9,
     10, AND 18

      A.     POSITA Would Have Combined Nilsson and Iser

      Both Nilsson and Iser are directed to a method for bandwidth extension to

generate bandwidth extended audio signal using a narrow-band audio signal in a

frequency range of 0-4 kHz. Ex-1003, ¶¶76-137.

      Each reference includes similar modules with similar functions, for instance,

both Nilsson and Iser disclose adjusting the high-band (e.g., 4-8 kHz) signal

components. While Nilsson discloses a broad concept of adjusting the high-band

energy, Iser discloses a specific way of adjusting, that is, by estimating signal

power and noise power in the audio signal and determining a signal-to-noise ratio

based on the power estimation and applying a weight factor corresponding to the

signal-to-noise ratio. POSITA would have motivated to combine Nilsson and Iser

                                          22
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 36 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
by adopting the specific method of adjusting the high-band energy, as taught by

Iser, in Nilsson’s system, as discussed in detail below.

      B.     Independent Claim 1

             1.     [1preamble] “A method comprising:”

      Nilsson discloses a method for “extending the spectrum of a received

narrow-band acoustic signal (aNB). A wide-band acoustic signal (AWB) is

produced by extracting at least one essential attribute (zNB) from the narrow-band

acoustic signal (aNB). Parameters, e.g., representing signal energies, with respect to

wide-band frequency components outside the spectrum (ANB) of the narrow-band

acoustic signal (aNB), are estimated based on the at least one essential attribute

(zNB).” Ex-1005, Abstract. Ex-1003, ¶¶78-79.

      As shown below in annotated FIG. 5, Nilsson’s method is performed by a

“signal decoder” that “receives a narrow-band acoustic signal aNB” to generate

bandwidth extended signal aWB. Id., 5:54-61. Ex-1003, ¶79.




                                          23
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 37 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060




                              Nilsson, FIG. 5 (annotated)

            2.     [1a] “generating an excitation signal from an audio signal,
                   wherein in the audio signal comprises a plurality of
                   frequency components;”

      Nilsson discloses generating an excitation signal from an audio signal, as

claimed, (Nilsson’s “excitation extension unit 105” generates “excitation signal

EWB” from the “narrow-band acoustic signal aNB”), wherein the audio signal

comprises a plurality of frequency components. Ex-1003, ¶¶80-85.

                         i.      Nilsson discloses generating an excitation signal
                                 from an audio signal.

      As shown below in annotated FIG. 5, Nilsson’s decoder includes an

“excitation extension unit 105 [that] receives the narrow-band acoustic signal aNB

and, on basis thereof, produces an extended excitation signal EWB.” Ex-1005,

10:51-53.
                                          24
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 38 of 91

                                                              IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060




                                Nilsson, FIG. 5 (annotated)

      Specifically, “the extended excitation signal EWB is generated by means of

spectral folding of a corresponding excitation signal ENB for the narrow-band

acoustic signal aNB around a particular frequency.” Id., 10:57-11:2.

                          ii.      Nilsson’s audio signal comprises a plurality of
                                   frequency components.

      The ’060 patent fails to define “a plurality of frequency components” of the

audio signal. The ’060 patent merely discloses using the low-band audio signal

with “effective frequency range from 250 to 3500 Hz” to generate the excitation

signal. Ex-1001, 11:9-10. In fact, it is well-known in the art that any audio signal

naturally comprises a plurality of frequency components. Ex-1003, ¶83.



                                            25
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 39 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      Similarly, Nilsson’s narrowband signal includes a plurality of frequency

components. In generating the excitation signal, Nilsson uses a narrowband signal

aNB which is a frequency band that covers “channel bandwidth of today's public

switched telephony networks (PSTNs)”, for example, “between 0.3 kHz and 3.4

kHz” (Ex-1005, 1:16-21) or “between 0 kHz and 4 kHz.” Ex-1005, 1:55-58. Ex-

1003, ¶84.

      Therefore, Nilsson discloses generating an excitation signal from an audio

signal, wherein in the audio signal comprises a plurality of frequency components.

Ex-1003, ¶85.

             3.    [1b] “extracting a feature vector from the audio signal,
                   wherein the feature vector comprises at least one frequency
                   domain component feature and at least one time domain
                   component feature;”

      Nilsson discloses extracting a feature vector from the audio signal, as

claimed, (Nilsson’s “feature extraction unit 101” extracts the “essential feature

zNB(r, c)” from “narrow-band acoustic signal aNB”), wherein the feature vector

comprises at least one frequency domain component feature, as claimed, (e.g.,

“spectral envelope c” of Nilsson) and at least one time domain component feature,

as claimed, (e.g., “degree of voicing r” of Nilsson). Ex-1003, ¶¶86-94.

      As shown below in annotated FIG. 5, Nilsson’s decoder includes “feature

extraction unit 101.” Ex-1005, 4:45-46.



                                          26
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 40 of 91

                                                              IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060




                                Nilsson, FIG. 5 (annotated)

      Nilsson discloses that “[t]he narrow-band acoustic signal aNB is fed in

parallel to the feature extraction unit 101, the excitation extension unit 105 and the

up-sampler 102.” Id., 4:55-58. “The feature extraction unit 101 receives the

narrow-band acoustic signal aNB and produces in response thereto at least one

essential feature zNB(r, c) that describes particular properties of the received

narrow-band acoustic signal aNB.” Id., 6:25-28.

                           i.      Time-domain component feature

      Nilsson discloses that the essential feature zNB(r, c) includes “[t]he degree of

voicing r which represents one such essential feature zNB(r, c).” Id., 6:28-32. The

degree of voicing r of Nilsson is a time-domain feature because it “is determined

by localising a maximum of a normalised autocorrelation function,” using sampled
                                           27
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 41 of 91

                                                         IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
“narrow-band acoustic segment having a duration of Tf (e.g. 20 ms),” without

converting the narrowband time-domain signal into frequency-domain signal. Id.,

6:30-46. Ex-1003, ¶89.

                          ii.      Frequency-domain component feature

      Nilsson’s essential feature zNB(r, c) includes a “spectral envelope c.” Id.,

6:46-51. The spectral envelop c is a frequency-domain component feature because

spectral envelop c is determined by converting the time-domain narrowband input

signal into a frequency-domain signal by Fourier transform. As shown below in

annotated FIG. 7, Nilsson discloses “a part of the feature extraction unit 101, which

is utilised for determining the spectral envelope c.” Id., 6:48-51. Ex-1003, ¶90.




                                Nilsson, FIG. 7 (annotated)

       The part of the feature extraction unit 101 which is utilized for determining

the spectral envelope c includes “[a] segmenting unit 101a [that] separates a

segment s of the narrow-band acoustic signal aNB that has a duration of Tf=20 ms,”

and “a transform unit 101c [that] computes a corresponding spectrum SW by

means of a fast Fourier transform, i.e. Sw=FFT(w·s),” that converts a time-

domain signal into a frequency-domain signal. Id., 6:56-58.

                                            28
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 42 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
      Nilsson discloses that the spectral envelope c is “represented by LFCCs

[linear frequency cepstral coefficients].” Id., 6:47, 5:29-30. Alternatively, the

spectral envelope c is represented by “Line Spectral Frequencies (LSF), Mel

Frequency Spectral Coefficients (MFCC), and Linear Prediction Coefficients

(LPC).” Id., 8:45-50.

      Among these alternative representations of the spectral envelope c, at least

Mel frequency cepstral coefficients (MFCC) are frequency domain component

feature because it is well-known in the art that Mel frequency cepstral coefficients

are “cepstral coefficients calculated from the mel-frequency warped Fourier

transform representation of the log magnitude spectrum.” See ETSI201.108,

page 6, lines 23-26. See also above Section III.E. Ex-1003, ¶93.

      Therefore, Nilsson discloses extracting a feature vector from the audio

signal, wherein the feature vector comprises at least one frequency domain

component feature and at least one time domain component feature. Ex-1003, ¶94.

             4.     [1c] “determining at least one spectral shape parameter
                    from the feature vector, wherein the at least one spectral
                    shape parameter corresponds to a sub band signal
                    comprising frequency components which belong to a
                    further plurality of frequency components; and”

      Nilsson discloses determining at least one spectral shape parameter from the

feature vector, as claimed, (Nilsson discloses determining energy-ratio ĝ from the

essential feature zNB(r, c)), wherein the at least one spectral shape parameter


                                          29
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 43 of 91

                                                         IPR2021-00697 Petition
                                                           U.S. Patent 9,294,060
corresponds to a sub band signal comprising frequency components which belong

to a further plurality of frequency components. Ex-1003, ¶¶95-104.

                           i.     Nilsson discloses determining at least one
                                  spectral shape parameter from the feature
                                  vector.

      The ’060 patent discloses that “[t]he spectral shape parameter may be a sub

band gain factor based on the sub band energy level value.” Ex-1001, 5:5-8

(emphasis added).

      Nilsson similarly discloses determining energy-ratio ĝ from the essential

feature zNB(r, c). It is well-known in the art that a gain factor indicates a relative

change of signal parameters (e.g., power, current, voltage, energy, etc.) and is

usually expressed as a linear ratio of the parameters or a logarithm difference of

the parameters as in Nilsson. Ex-1003, ¶97. Therefore, the energy-ratio ĝ of

Nilsson is or corresponds to the gain factor. Ex-1003, ¶97.

      As shown below in annotated FIG. 5, Nilsson’s decoder includes an “energy-

ratio estimator 104a, which is included in the wide-band envelope estimator 104,

receives the first component c0 in the vector of linear frequency cepstral

coefficients c and produces, on basis thereof, plus on basis of the narrow-band

shape x and the degree of voicing r an estimated energy-ratio ĝ between the high-

band and the narrow-band.” Ex-1005, 7:15-27.




                                           30
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 44 of 91

                                                              IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060




                                Nilsson, FIG. 5 (annotated)

      As discussed above, Nilsson’s energy-ratio ĝ is determined by computing

linear frequency cepstral coefficients (LFCC), which is merely one type of

representation of spectral envelope c. Nilsson also discloses that “[o]ther

parameters than LFCCs can be used as alternative representations of the narrow-

band spectral envelope x. Line Spectral Frequencies (LSF), Mel Frequency

Spectral Coefficients (MFCC), and Linear Prediction Coefficients (LPC) constitute

such alternatives.” Id., 8:45-50. Therefore, Nilsson discloses determining energy-

ratio ĝ by computing Mel Frequency Spectral Coefficients (MFCC), and thus, all

inherent features associated with MFCC. Ex-1003, ¶99.

                          ii.      Nilsson’s spectral shape parameter corresponds
                                   to a sub band signal comprising frequency

                                            31
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 45 of 91

                                                       IPR2021-00697 Petition
                                                         U.S. Patent 9,294,060
                                components which belong to a further plurality
                                of frequency components.

      The ’060 patent fails to define the term of “belong to a further plurality of

frequency components.”

      Regarding the “sub band signal”, ’060 patent discloses that “[t]he apparatus

may further comprise a signal combiner configured to combine the sub band signal

with the audio signal to provide a bandwidth extended audio signal.” Ex-1001,

6:33-36. Therefore, the claimed “sub band signal” is the high-band signal. Ex-

1003, ¶101.

      As discussed above, Nilsson discloses determining the spectral shape

parameter for the high-band signal. Ex-1003, ¶102.

      Nilsson also discloses that the narrow-band shape is “modelled by the

cepstral coefficients.” Ex-1005, 6:7-8. As discussed above, the cepstral coefficient

can be represented by linear frequency cepstral coefficients (LFCC), or

alternatively, by Mel Frequency Spectral Coefficients (MFCC). See Id., 8:45-50. It

is well-known in the art that in computing MFCC, the frequency band is divided

into a plurality of channels and each channel including a plurality of frequency

component. See Ex-1009, see also Section III.E. Thus, Nilsson’s cepstral

coefficients correspond to a plurality of frequency components, which belong to a

further plurality of frequency components. Ex-1003, ¶103. Moreover, the term

“sub bands” is well-known in the art. See Ex-1008, see also Section III.D.

                                         32
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 46 of 91

                                                           IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
      Therefore, Nilsson discloses determining at least one spectral shape

parameter from the feature vector, wherein the at least one spectral shape

parameter corresponds to a sub band signal comprising frequency components

which belong to a further plurality of frequency components. Ex-1003, ¶104.

             5.     [1d] “generating the sub band signal by filtering the
                    excitation signal through a filter bank and weighting the
                    filtered excitation signal with the at least one spectral shape
                    parameter,”

      As discussed above in claim element [1c], the claimed “sub band signal” is

the high-band signal.

      Nilsson discloses generating the high-band signal by filtering the excitation

signal through a filter bank and weighting the filtered excitation signal with the at

least one spectral shape parameter, as claimed, (Nilsson discloses generating high-

band signal by filtering the wide-band excitation spectrum EWB through the wide-

band filter 106 and multiplying the filtered excitation signal with the smoothed

energy ratio ĝ). Ex-1003, ¶¶106-113.

                          i.     Nilsson discloses filtering the excitation signal
                                 with a filter bank.

      The ‘060 patent does not define the “filter bank.”

      Nevertheless, Nilsson discloses generating the high band signal by filtering

the wide-band excitation spectrum EWB through the wide-band filter 106. For

instance, as shown below in annotated FIG. 5, Nilsson discloses that the “high


                                          33
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 47 of 91

                                                           IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
band shape estimator 106a in the wide-band filter 106 [] receives the wide-band

excitation spectrum EWB from the excitation extension unit 105” to filter the

excitation signal. Ex-1005, 11:21-25.




                              Nilsson, FIG. 5 (annotated)

        Also, filtering an excitation signal with a filter bank is well-known in the art.

See e.g., Ex-1007 (in which Vos uses a synthesis filter 330 to filter an excitation

signal, which can be implemented as a filter bank). Ex-1003 ¶109. Further, the

wide-band filter 106 of Nilsson can be implemented as a filter bank. Therefore, the

wide-band filter 106 of Nilsson corresponds to the claimed filter bank. Ex-1003

¶109.




                                           34
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 48 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
                          ii.    ’060 patent’s disclosure of weighting the filtered
                                 excitation signal with the at least one spectral
                                 shape parameter.

      The ’060 patent only discloses weighting the filtered excitation signal with

the gain factor. Specifically, ’060 patent discloses “inputting the time domain

frames into an excitation signal generator 417 up-sampling the output of the

excitation signal generator 417 in the up-sampler 419 filtering an up-sampled

excitation signal through the filter bank 421 and then weighting each sub band

signal with a gain factor derived from the corresponding mel band energy levels.”

Ex-1001, 18:51-58 (emphasis added).

      Therefore, “the at least one spectral shape parameter” according to claim

element [1d] is the gain factor. Ex-1003 ¶111.

                          iii.   Nilsson discloses weighting the filtered
                                 excitation signal with the at least one spectral
                                 shape parameter.

      Nilsson discloses weighting the filtered excitation signal with energy-ratio ĝ

(the claimed spectral shape parameter). As shown below in annotated FIG. 5,

Nilsson discloses that the “multiplier 106b receives the high-band envelope

spectrum SY from the high band shape estimator 106a and receives the temporally

smoothed energy ratio estimate ĝsmooth from the energy ratio estimator 104a. On

basis of the received signals SY and ĝsmooth the multiplier 106b generates a high-

band energy y0.” Ex-1005, 11:21-44.


                                         35
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 49 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060




                            Nilsson, FIG. 5 (annotated)

      Because the multiplier 106b multiples the filtered excitation signal EWB with

the smoothed energy ratio ĝsmooth and the high-band envelope spectrum SY which is

generated based on energy-ratio ĝ, Nilsson discloses weighting the filtered

excitation signal with the energy-ratio ĝ. “The high-pass filter 107 receives the

high-band energy signal y0 from the high-band shape reconstruction unit 106 and

produces in response thereto a high-pass filtered signal HP(y0).” Id., 11:56-59. Ex-

1003 ¶113.




                                         36
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 50 of 91

                                                           IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
             6.    [1e] “wherein the spectral shape parameter is a sub band
                   energy level value and the sub band energy level value is
                   attenuated when the power of the audio signal approaches
                   an estimate of the level of noise in the audio signal.”

      As discussed above, the “spectral shape parameter” according to Claim [1d]

is the “gain factor” because ’060 patent only discloses weighting the filtered

excitation signal with the gain factor. Ex-1003, ¶¶114-126.

      Nevertheless, Nilsson discloses the sub band energy level value, and Iser

discloses that the sub band energy level value is attenuated when the power of the

audio signal approaches an estimate of the level of noise in the audio signal.

                          i.    Nilsson discloses sub band energy level value.

      As discussed above, the “sub band signal” is the high-band signal. Thus, the

claimed sub band energy is the high-band energy.

      Nilsson discloses the high-band energy. For instance, Nilsson discloses that

“[t]he high-band energy y0 is determined by computing a first LFCC using only a

high-band part of the spectrum between fNu and fWu (where e.g. fNu=3,3 kHz and

fWu=8,0 kHz).” Ex-1005, 11:44-55. Also, as discussed above, Nilsson disclose

that Mel Frequency Spectral Coefficients (MFCC) is used as an alternative of

LFCC. Id., 8:45-50. Therefore, Nilsson inherently discloses computing Mel band

energy level. Ex-1003, ¶118.

                          ii.   Iser discloses that the sub band energy level
                                value is attenuated when the power of the audio


                                         37
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 51 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
                                 signal approaches an estimate of the level of
                                 noise in the audio signal.

      In the event that Patent Owner argues that Nilsson does not explicitly

disclose that “the sub band energy level value is attenuated when the power of the

audio signal approaches an estimate of the level of noise in the audio signal,” Iser

discloses it. Ex-1003, ¶119.

      Iser discloses estimating power of the input audio signal and the noise

power, and based on the estimation, applying “weighting factors to the signal

component.” For example, FIG. 4 shown below is “a representation of an input

speech signal, such as the received acoustic signal x(n).” Ex-1006, 7:8-10.




                                    Iser, FIG. 4

      As shown below in annotated FIG. 5, Iser performs “a short time power

estimation and a noise power estimation that correspond to the received acoustic

signal x(n) of FIG. 4. Line 502 in FIG. 5 represents the estimated short time power

                                         38
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 52 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
x(n) of the received acoustic signal x(n). Line 504 in FIG. 5 represents the noise

power estimation b(n). The short time power estimation may be used to determine

different factors for weighting the signal components.” Id., 7:8-18.



                            B




                                                                   A


                                Iser, FIG. 5 (annotated)

      Based on the estimated signal power and noise power, Iser further estimates

“signal-to-noise ratio of the received acoustic signal”. As shown above in

annotated FIG. 5, when the power of the audio signal approaches noise power

estimation, the low signal-to-noise ratio is low, for example, at point A. On the

other hand, when the power of the audio signal is far away from noise power

estimation, the signal-to-noise ratio is high, for example, at point B.

      Iser further discloses that a “first weighting factor gsnr(n) that may be

applied is a function of an estimated signal-to-noise ratio of the received acoustic

signal x(n)” and “[i]f the received acoustic signal x(n) contains speech passages
                                          39
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 53 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
with a low signal-to-noise ratio, then this weighting factor may be used to damp

the upper bandwidth extension signal yhigh(n).” Id., 7:20-32.

      If the power of the audio signal approaches an estimate of the level of noise

in the audio signal, the signal-to-noise ratio is low, and the upper bandwidth

extension signal yhigh(n) is dampled. Therefore, Iser discloses that the sub band

energy level value is attenuated when the power of the audio signal approaches an

estimate of the level of noise in the audio signal. Ex-1003, ¶124.

                          iii.   POSITA Would Have Combined Nilsson and
                                 Iser

      As discussed above, both Nilsson and Iser are directed to a method for

bandwidth extension to generate bandwidth extended signal using a narrow-band

audio signal. Also, both Nilsson and Iser disclose adjusting the generated high

band signal components.

      While Nilsson discloses a broad concept of adjusting the high band energy,

Iser discloses a specific method for adjusting, that is, by estimating signal power

and noise power in the audio signal and determining a signal-to-noise ratio based

on the power estimation and applying a weight factor corresponding to the signal-

to-noise ratio.

      Therefore, POSITA would have been motivated to apply the teaching of Iser

to Nilsson’s system to estimate signal power and noise power, to determine signal-

to-noise ratio, and to damp the sub band energy level value of Nilsson so that the

                                         40
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 54 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
sub band energy level value is attenuated when the power of the audio signal

approaches an estimate of the level of noise in the audio signal, as taught by Iser.

Ex-1003, ¶126. By doing so, Nilsson’s system may obtain “a more natural output

signal,” as described by Iser. Ex-1006, 8:6-7, 8:58-59. Also, by doing so,

Nilsson’s system may achieve its purpose, i.e., to “accurately describe [] the

particular wide-band frequency component.” Ex-1005, Claim 1. Ex-1003, ¶126.

      C.     Independent Claim 10

             1.    [10preamble] “An apparatus comprising at least one
                   processor and at least one memory including computer
                   code, the at least one memory and the computer code
                   configured to with the at least one processor cause the
                   apparatus to at least:”

      Nilsson discloses an apparatus comprising at least one processor, as claimed,

(“computer” of Nilsson) and at least one memory including computer code, as

claimed, (Nilsson’s “memory of a computer, comprising software”).

      For instance, Nilsson discloses “the object is achieved by a computer

program directly loadable into the internal memory of a computer, comprising

software for performing the method described in the above paragraph when said

program is run on a computer.” Ex-1005, 3:25-29.

      “The signal decoder receives a narrow-band acoustic signal aNB, either via a

communication link (e.g. in PSTN) or from a storage medium (e.g. a digital

memory).” Id., 4:53-55.


                                         41
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 55 of 91

                                                          IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
             2.    [10a] “generate an excitation signal from an audio signal,
                   wherein in the audio signal comprises a plurality of
                   frequency components;”

      As explained in Claim [1a], Nilsson discloses generating an excitation signal

from an audio signal, wherein in the audio signal comprises a plurality of

frequency components. See Section VII.B.2.

             3.    [10b] “extract a feature vector from the audio signal,
                   wherein the feature vector comprises at least one frequency
                   domain component feature and at least one time domain
                   component feature;”

      As explained in Claim [1b], Nilsson discloses extracting a feature vector

from the audio signal, wherein the feature vector comprises at least one frequency

domain component feature and at least one time domain component feature. See

Section VII.B.3.

             4.    [10c] “determine at least one spectral shape parameter from
                   the feature vector, wherein the at least one spectral shape
                   parameter corresponds to a sub band signal comprising
                   frequency components which belong to a further plurality
                   of frequency components; and”

      As explained in Claim [1c], Nilsson discloses determining at least one

spectral shape parameter from the feature vector, wherein the at least one spectral

shape parameter corresponds to a sub band signal comprising frequency

components which belong to a further plurality of frequency components. See

Section VII.B.4.



                                         42
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 56 of 91

                                                             IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
             5.     [10d] “generate the sub band signal by filtering the
                    excitation signal through a filter bank and weighting the
                    filtered excitation signal with the at least one spectral shape
                    parameter,”

      As explained in Claim [1d], Nilsson discloses generating the sub band signal

by filtering the excitation signal through a filter bank and weighting the filtered

excitation signal with the at least one spectral shape parameter. See Section

VII.B.5.

             6.     [10e] “wherein the spectral shape parameter is a sub band
                    energy level value and the sub band energy level value is
                    attenuated when the power of the audio signal approaches
                    an estimate of the level of noise in the audio signal.”

      As explained in Claim [1e], the combination of Nilsson and Iser discloses

that the spectral shape parameter is a sub band energy level value and the sub band

energy level value is attenuated when the power of the audio signal approaches an

estimate of the level of noise in the audio signal. See Section VII.B.6.

      D.     Dependent Claims 9 and 18

             1.     [Claim 9] “The method as claimed in any of claim 1, further
                    comprising combining the sub band signal with the audio
                    signal to provide a bandwidth extended audio signal.”

      Nilsson discloses combining the sub band signal with the audio signal to

provide a bandwidth extended audio signal, as claimed, (Nilsson’s adder 108

combines the “low-pass filtered signal LP(aNB-u)” and the “high-pass filtered

signal HP(y0)” to form the “wide-band acoustic signal aWB”). Ex-1003, ¶¶135-137.



                                          43
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 57 of 91

                                                         IPR2021-00697 Petition
                                                           U.S. Patent 9,294,060
      As shown below in annotated FIG. 5, Nilsson discloses that “the adder 108

receives the low-pass filtered signal LP(aNB-u), receives the high-pass filtered

signal HP(y0) and adds the received signals together and thus forms the wide-band

acoustic signal aWB, which is delivered on the signal decoder's output.” Ex-1005,

12:17-21.




                             Nilsson, FIG. 5 (annotated)




                                         44
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 58 of 91

                                                       IPR2021-00697 Petition
                                                          U.S. Patent 9,294,060
            2.     [Claim 18] “The apparatus as claimed in claim 10, wherein
                   the at least one memory and the computer code is
                   configured to: combine the sub band signal with the audio
                   signal to provide a bandwidth extended audio signal.”

      As explained in Claim 9, Nilsson discloses combining the sub band signal

with the audio signal to provide a bandwidth extended audio signal. See Section

VII.D.1.

VIII. GROUND 2: NILSSON, ISER, AND ETSI201.108 RENDER OBVIOUS
      CLAIMS 4, 5, 13, AND 14

            1.     POSITA Would Have Combined Nilsson with Iser and
                   ETSI201.108

      Both Nilsson and Iser are directed to a method for bandwidth extension to

generate bandwidth extended audio signal using a narrow-band audio signal in a

frequency range of 0-4 kHz. Ex-1003, ¶¶138-152. Each reference includes similar

module with similar functions, for instance, both Nilsson and Iser disclose

adjusting the high-band (e.g., 4-8 kHz) signal components. Ex-1003, ¶¶138-139.

Thus, POSITA would have sought to combine Nilsson with Iser due to the

compatible components. Ex-1003, ¶¶138-152.

      Second, Nilsson discloses using Mel Frequency Spectral Coefficients

(MFCC) to determine the spectral shape parameter for shaping the high-band

signal. And, ETSI201.108 discloses the well-known algorithms of computing

MFCC. POSITA would have likewise sought standards like ETSI201.108 for

combining with Nilsson for these claimed limitations. Ex-1003, ¶139.

                                        45
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 59 of 91

                                                            IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
              2.     [Claim 4] “The method as claimed in claim 1, wherein the
                     frequency components of the sub band signal are
                     distributed according to a psychoacoustic scale comprising
                     a plurality of overlapping bands, and frequency
                     characteristics of the filter bank correspond to a
                     distribution of frequency components of the sub band
                     signal.”

        The ’060 patent fails to define the “psychoacoustic scale.” It appears that

the claimed “psychoacoustic scale” is the psychoacoustically derived “Mel scale”.

Ex-1001, 11:3-6. The ’060 patent also fails to define the “frequency characteristics

of the filter bank.” Regardless of this indefiniteness, this claim is unpatentable over

Nilsson in view of Iser and ETSI201.108. Ex-1003, ¶¶140-147.

        Nilsson discloses that the frequency components of the sub band signal are

distributed according to Mel scale, and ETSI201.108 discloses the well-known

features of the Mel scale, e.g., a plurality of overlapping bands, and frequency

characteristics of the Mel filter. Ex-1003, ¶141.

                           i.     Mel scale is a psychoacoustic scale.

        It is well-known in the art that Mel scale was derived historically from

hearing-based psychoacoustic experiments that gave a perceptual measure of pitch,

and therefore, Mel scale is a psychoacoustic scale. Ex-1012, Ex-1013. Ex-1003,

¶142.




                                          46
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 60 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
                          ii.    Nilsson discloses that the frequency components
                                 of the sub band signal are distributed according
                                 to Mel scale.

      As discussed above, Nilsson discloses using Mel scale in representing the

narrow-band spectral envelop c. For instance, Nilsson discloses that “[o]ther

parameters than LFCCs can be used as alternative representations of the narrow-

band spectral envelope x. Line Spectral Frequencies (LSF), Mel Frequency

Spectral Coefficients (MFCC), and Linear Prediction Coefficients (LPC)

constitute such alternatives.” Ex-1005, 8:46-54. Ex-1003, ¶143.

                          iii.   Mel scale includes a plurality of overlapping
                                 bands, and frequency characteristics of the Mel
                                 filter correspond to a distribution of frequency
                                 components of the signal.

      As discussed above, Nilsson discloses using Mel Frequency Spectral

Coefficients (MFCC) in Mel scale to determine the spectral shape parameter.

Therefore, Nilsson discloses all the inherent feature of Mel scale.

       In the event that Patent Owner argues that Nilsson does not explicitly

disclose the detailed feature of Mel scale, ETSI201.108 discloses it. For instance,

ETSI201.108 discloses that Mel frequency cepstral coefficients are derived by a

process in which an input signal “is divided into overlapping frames of N

samples.” Ex-1009, page 9, line 24. Ex-1003, ¶145.

      ETSI201.108 also discloses the overlapping feature of Mel filter, which

corresponds to the overlapping feature of the frames. For instance, ETSI201.108

                                         47
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 61 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
discloses that “[t]he useful frequency band lies between 64 Hz and half of the

actual sampling frequency. This band is divided into 23 channels equidistant in mel

frequency domain. Each channel has triangular-shaped frequency window.

Consecutive channels are half-overlapping.” Ex-1009, page 10, line 25-27.

Therefore, in Mel scale, the frequency characteristics of the Mel filter correspond

to a distribution of frequency components of the sub band signal. Ex-1003, ¶146.

      Therefore, the combination of Nilsson and ETSI201.108 discloses that the

frequency components of the sub band signal are distributed according to a

psychoacoustic scale comprising a plurality of overlapping bands, and frequency

characteristics of the filter bank correspond to a distribution of frequency

components of the sub band signal. Ex-1003, ¶147.

             3.     [Claim 5] “The method as claimed in claim 4, wherein the
                    overlapping bands are distributed according to the mel
                    scale, and wherein the sub band signal is masked using at
                    least one of: a triangular masking function; and a
                    trapezoidal masking function.”

      As discussed above, Nilsson discloses the “Mel Frequency Spectral

Coefficients (MFCC)” in which overlapping bands are distributed according to the

Mel scale. Therefore, Nilsson discloses all the inherent feature of Mel scale,

including the claimed feature. Ex-1003, ¶¶148-150.

      In addition, ETSI201.108 discloses this well-known feature of Mel scale.

For instance, ETSI201.108 discloses that “Mel Frequency Spectral Coefficients


                                          48
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 62 of 91

                                                        IPR2021-00697 Petition
                                                          U.S. Patent 9,294,060
(MFCC)” are derived by Mel filtering using “triangular-shaped frequency

window.” Ex-1009, page 10, line 25-27. Ex-1003, ¶149.

      Therefore, the combination of Nilsson and ETSI201.108 discloses claim 5.

Ex-1003, ¶150.

             4.    [Claim 13] “The apparatus as claimed in claim 10, wherein
                   the frequency components of the sub band signal are
                   distributed according to a psychoacoustic scale comprising
                   a plurality of overlapping bands, and frequency
                   characteristics of the filter bank correspond to a
                   distribution of frequency components of the sub band
                   signal.”

      As explained in Claim 4, the combination of Nilsson and ETSI201.108

discloses that the frequency components of the sub band signal are distributed

according to a psychoacoustic scale comprising a plurality of overlapping bands,

and frequency characteristics of the filter bank correspond to a distribution of

frequency components of the sub band signal. See Section VIII.2; Ex-1003, ¶151.

             5.    [Claim 14] “The apparatus as claimed in claim 13, wherein
                   the overlapping bands are distributed according to the mel
                   scale, and wherein the sub band signal is masked using at
                   least one of a triangular masking function; and a
                   trapezoidal masking function.”

      As explained in Claim 5, the combination of Nilsson and ETSI201.108

discloses that the overlapping bands are distributed according to the mel scale, and

wherein the sub band signal is masked using at least one of a triangular masking

function; and a trapezoidal masking function. See Section VIII.3; Ex-1003, ¶152.


                                         49
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 63 of 91

                                             IPR2021-00697 Petition
                                               U.S. Patent 9,294,060
IX.     GROUND 3: NILSSON, ISER, AND VOS RENDER OBVIOUS
        CLAIMS 2, 3, 7, 11, 12, AND 16

              1.    POSITA Would Have Combined Nilsson with Iser and Vos

        Nilsson, Iser, and Vos all are directed to a method for bandwidth extension

to generate bandwidth extended audio signal using a narrow-band audio signal in a

frequency range of 0-4 kHz. Ex-1003, ¶¶153-187. Each reference includes similar

module with similar functions, for instance, Nilsson, Iser, and Vos disclose

adjusting the high-band (e.g., 4-8 kHz) signal components. Thus, POSITA would

have sought to combine Nilsson with Iser and Vos due to the compatible

components. Ex-1003, ¶¶153-154.

        Second, both Nilsson and Vos are directed to generating excitation signal, up

sampling the excitation signal, filtering, weighting the excitation signal. Vos

discloses many different types of filters for generating and processing the

excitation signal. POSITA would have implemented these filters in Nilsson’s

system due to the advantages provided by the filters. The advantages of these

various filters are well-known in the art and also mentioned by Vos. Ex-1003,

¶154.

              2.    [Claim 2a] “The method as claimed in claim 1, wherein
                    generating the excitation signal comprises: generating a
                    residual signal by filtering the audio signal with an inverse
                    linear predictive filter;”

        The ’060 patent discloses that “[o]nce the LPC filter coefficients have been

determined within the excitation signal generator 417, the input audio signal frame
                                         50
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 64 of 91

                                                         IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
404 can in some embodiments be filtered by the LP analysis filter in order to

produce a LP residual signal.” Ex-1001, 22:54-57. Therefore, the inverse linear

predictive filter is the LP analysis filter. Ex-1003, ¶¶155-163.

      As discussed above, Nilsson discloses generating the excitation signal. In the

event that Patent Owner argues that Nilsson does not explicitly disclose generating

a residual signal by filtering the audio signal with an inverse linear predictive filter,

then Vos further discloses this claim element. Ex-1003, ¶156.

      Vos discloses generating a residual signal by filtering a narrowband signal

with a whitening filter implemented with a linear prediction coding (LPC) analysis

module, indicating the whitening filter is the inverse linear predictive filter. As

shown below in annotated FIG. 6, Vos discloses a narrowband encoder A122 that

generates encoded narrowband excitation signal S50 by filtering the narrowband

signal 20 with a whitening filter 260.




                                           51
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 65 of 91

                                                               IPR2021-00697 Petition
                                                                 U.S. Patent 9,294,060
                                  Vos, FIG. 6a (annotated)

                           i.       Vos’ whitening filter generates a residual signal.

      Vos discloses that the “narrowband encoder A122 generates a residual

signal by passing narrowband signal S20 through a whitening filter 260 (also

called an analysis or prediction error filter) that is configured according to the set

of filter coefficients.” Ex-1007, [0118].

                           ii.      Vos’ whitening filter is the inverse filter.

      Vos discloses that the whitening filter 260 “removes the spectral envelope

to spectrally flatten the signal. The resulting whitened signal (also called a

residual) has less energy and thus less variance and is easier to encode than the

original speech signal,” and “[t]he peaks that characterize this spectral envelope

represent resonances of the vocal tract and are called formants.” Id., [0113].

Because whitening filter 260 generates the residual signal by removing the

formants, the whitening filter 260 is the claimed inverse filter. Ex-1003, ¶160.

                           iii.     Vos’ whitening filter is the linear predictive
                                    filter.

      As shown above in annotated FIG. 6a, Vos discloses that “a linear prediction

coding (LPC) analysis module 210 encodes the spectral envelope of narrowband

signal S20 as a set of linear prediction (LP) coefficients (e.g., coefficients of an

all-pole filter 1/A(z)),” and that “LPC analysis module 210 is configured to



                                            52
       Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 66 of 91

                                                                IPR2021-00697 Petition
                                                                  U.S. Patent 9,294,060
calculate a set of ten LP filter coefficients to characterize the formant structure of

each 20-millisecond frame.” Ex-1007, [0114].

       In particular, as shown above in annotated FIG. 6a the linear prediction filter

coefficients are transformed into a set of corresponding “line spectral frequencies

(LSFs)” by LP filter coef.-to-LSF transform 220, quantized by “quantizer 230”,

dequantized by “inverse quantizer 240” transformed to corresponding set of LP

filter coefficients by LSF-to-LP filter coefficient transform 250, and “this set of

coefficients is used to configure whitening filter 260 to generate the residual

signal that is quantized by quantizer 270,” to form encoded narrowband excitation

signal. Id., [0116]-[0119].

       Therefore, Vos discloses generating a residual signal by filtering the audio

signal with the inverse linear predictive filter.

             3.     [Claim 2b] “filtering the residual signal with a post filter
                    stage comprising an auto regressive moving average filter
                    based on the linear predictive filter; and”

       The ’060 patent fails to define the “post filter stage.”

       Nevertheless, Vos discloses filtering the residual signal with a post filter

stage comprising an auto regressive moving average filter, as claimed, (syntheses

filter A220 in FIG. 10 of Vos) based on the linear predictive filter. Ex-1003, ¶¶164-

169.




                                           53
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 67 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      As discussed above, the residual signal generated by the whitening filter 260

is quantized by quantizer 270 to form encoded narrowband excitation signal. As

shown below in annotated FIG. 10, the formed encoded narrowband excitation

signal is fed to a highband excitation generator A300 included in a highband

encoder A200 to derive a highband excitation signal S120. The highband

excitation signal is then sent a synthesis filter A220. Ex-1007, [0132], [0134].




                              Vos, FIG. 10 (annotated)

      In particular, Vos discloses that the synthesis filter A220 is “configured to

produce a synthesized highband signal S130 according to highband excitation

signal S120 and the encoded spectral envelope (e.g., the set of LP filter

coefficients) produced by analysis module A210. Synthesis filter A220 is typically


                                         54
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 68 of 91

                                                         IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
implemented as an IIR filter, although FIR implementations may also be used. In a

particular example, synthesis filter A220 is implemented as a sixth-order linear

autoregressive filter.” Id., [0134].

      Therefore, the synthesis filter A220 of Vos is an autoregressive filter. Also,

it is well known in the art that autoregressive model and moving average model are

usually combined to form auto regressive moving average (ARMA) model and

ARMA filter is well-known in the art. Ex-1014, Ex-1015. Ex-1003, ¶168. In this

regard, ARMA filter can be said as a type of autoregressive filter. Because Vos

discloses filtering the residual signal with auto regressive filter, POSITA would

have understood that Vos also discloses filtering the residual signal with the auto

regressive moving average filter. Ex-1003, ¶168.

      Therefore, Vos discloses filtering the residual signal with a post filter stage

comprising an auto regressive moving average filter based on the linear predictive

filter. Ex-1003, ¶169.

             4.    [Claim 2c] “generating the excitation signal by up sampling
                   and spectrally folding the output from the post filter stage.”

      Vos generates highband excitation signal by spectral folding operation or

spectrally translating narrowband excitation signal S80 into the highband, as

claimed, (e.g., via upsampling followed by multiplication with a constant-

frequency cosine signal). Ex-1003, ¶¶170-173.



                                          55
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 69 of 91

                                                        IPR2021-00697 Petition
                                                          U.S. Patent 9,294,060
      As shown above in annotated FIG. 10, the encoded narrowband excitation

signal is fed to a highband excitation generator A300 included in a highband

encoder A200 to derive a highband excitation signal S120. Ex-1007, [0132]. Vos

further shows the details of the highband excitation generator A300 in FIG. 11. As

shown below in annotated FIG. 11, the highband excitation generator A300

includes a spectrum extender A400 that “is configured to produce a harmonically

extended signal S160 based on narrowband excitation signal S80.” Ex-1007,

[0139].




                              Vos, FIG. 11 (annotated)

      For example, “spectrum extender A400 is configured to perform a spectral

folding operation (also called mirroring) on narrowband excitation signal S80 to

produce harmonically extended signal S160. Spectral folding may be performed by

zero-stuffing excitation signal S80 and then applying a highpass filter to retain the

                                         56
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 70 of 91

                                                          IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
alias. In another example, spectrum extender A400 is configured to produce

harmonically extended signal S160 by spectrally translating narrowband

excitation signal S80 into the highband (e.g., via upsampling followed by

multiplication with a constant-frequency cosine signal).” Id., [0140].

      Therefore, Vos discloses generating the excitation signal by up sampling and

thus, spectrally folding the output from the post filter stage. Ex-1003, ¶173.

             5.    [Claim 3] “The method as claimed in claim 2, wherein the
                   post filter stage further comprises a spectral tilt filter and a
                   harmonic filter.”

      Vos discloses that the post filter stage further comprises a spectral tilt filter,

as claimed, (spectral flattener in FIG. 12 of Vos) and a harmonic filter, as claimed,

(the spectral flattener of Vos). Ex-1003, ¶¶174-177.

      As shown below in annotated FIG. 12, Vos discloses a spectral flattener 540

included in spectral extender A402 and performs an adaptive whitening operation

on the down-sampled signal.




                              Vos, FIG. 12 (annotated)

      For example, Vos discloses that “spectral flattener 540 includes an LPC

[linear prediction coding] analysis module configured to calculate a set of four
                                           57
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 71 of 91

                                                           IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
filter coefficients from the downsampled signal and a fourth-order analysis filter

configured to whiten the signal according to those coefficients.” Ex-1007, [0152].

      Because the spectral flattener 540 performs whitening operation and flattens

the spectral of the extended signal, the spectral flattener 540 is the spectral tilt

filter. Also, because the spectral flattener 540 removes the harmonics, the spectral

flattener 540 of Vos is the harmonic filter. Ex-1003, ¶177.

             6.     [Claim 7] “The method as claimed in claim 1, wherein the at
                    least one frequency domain component feature of the
                    feature vector comprises at least one of the following: a
                    group of a plurality of energy levels of the audio signal,
                    wherein each of the plurality energy levels corresponds to
                    the energy of an overlapping band of the audio signal; a
                    value representing a centroid of the frequency domain
                    spectrum of the audio signal; and a value representing the
                    degree of flatness of the frequency domain spectrum.”

      Nilsson and Vos disclose the elements of claim 7. Ex-1003, ¶¶178-183.

                           i.     Energy levels

      Nilsson discloses determining a group of a plurality of energy levels of the

audio signal, wherein each of the plurality energy levels corresponds to the energy

of an overlapping band of the audio signal.

      As discussed above, Nilsson discloses a plurality of overlapping segments of

an audio signal. Also as discussed above, Nilsson discloses determining c which is

a vector of linear frequency cepstral coefficients. Nilsson further discloses that “[a]




                                           58
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 72 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
first component c0 of the vector c constitutes the log energy of the narrow-band

acoustic segment s.” Ex-1005, 7:7-9.

      Because Nilsson discloses calculating log energy of narrow-band acoustic

segments, and the adjacent segments overlap, Nilsson discloses determining a

group of a plurality of energy levels of the audio signal, wherein each of the

plurality energy levels corresponds to the energy of an overlapping band of the

audio signal. Ex-1003, ¶181.

                          ii.    Centroid

      In the event that the Patent Owner argues that Nilsson does not disclose this

claim element, Vos explicitly discloses it. For instance, Vos discloses that “[t]he

quantization maps each input value to a value that represents the corresponding

Voronoi region (typically, the centroid), shown here as a point.” Ex-1007, [0255].

Ex-1003, ¶182.

                          iii.   Degree of flatness

      In the event that the Patent Owner argues that Nilsson does not disclose this

claim element, Vos explicitly discloses it. For instance, Vos discloses that

“narrowband encoder A120 produces values for spectral tilt and speech mode

parameters for each frame. Spectral tilt relates to the shape of the spectral envelope

over the passband and is typically represented by the quantized first reflection

coefficient. For most voiced sounds, the spectral energy decreases with increasing


                                          59
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 73 of 91

                                                               IPR2021-00697 Petition
                                                                 U.S. Patent 9,294,060
frequency, such that the first reflection coefficient is negative and may approach

−1. Most unvoiced sounds have a spectrum that is either flat, such that the first

reflection coefficient is close to zero, or has more energy at high frequencies, such

that the first reflection coefficient is positive and may approach +1.” Ex-1007,

[0130]. Ex-1003, ¶183.

             7.     [Claim 11a] “The apparatus as claimed in claim 10, wherein
                    the at least one memory and the computer code configured
                    to with the at least one processor to cause the apparatus to
                    at least perform generating the excitation signal is further
                    configured to: generate a residual signal by filtering the
                    audio signal with an inverse linear predictive filter;”

      As explained in Claim [2a], Vos discloses generating a residual signal by

filtering the audio signal with an inverse linear predictive filter. See Section IX.2;

Ex-1003, ¶183.

             8.     [Claim 11b] “filter the residual signal with a post filter stage
                    comprising an auto regressive moving average filter based
                    on the linear predictive filter; and”

      As explained in Claim [2b], Vos discloses filtering the residual signal with a

post filter stage comprising an auto regressive moving average filter based on the

linear predictive filter. See Section IX.3; Ex-1003, ¶¶184.

             9.     [Claim 11c] “generate the excitation signal by up sampling
                    and spectrally folding the output from the post filter stage.”

      As explained in Claim [2c], Vos discloses generating the excitation signal by

up sampling and spectrally folding the output from the post filter stage. See Section

IX.4; Ex-1003, ¶¶185-186.
                                          60
        Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 74 of 91

                                                            IPR2021-00697 Petition
                                                               U.S. Patent 9,294,060
              10.    [Claim 12] “The apparatus as claimed in claim 11, wherein
                     the post filter stage further comprises a spectral tilt filter
                     and a harmonic filter.”

        As explained in Claim 3, Vos discloses that the post filter stage further

comprises a spectral tilt filter and a harmonic filter. See Section IX.5; Ex-1003,

¶186.

              11.    [Claim 16] “The apparatus as claimed in claim 10, wherein
                     the at least one frequency domain component feature of the
                     feature vector comprises at least one of the following: a
                     group of a plurality of energy levels of the audio signal,
                     wherein each of the plurality energy levels corresponds to
                     the energy of an overlapping band of the audio signal; a
                     value representing a centroid of the frequency domain
                     spectrum of the audio signal; and; a value representing the
                     degree of flatness of the frequency domain spectrum.”

        As explained in Claim 7, the combination of Nilsson and Vos discloses that

the at least one frequency domain component feature of the feature vector

comprises at least one of the following: a group of a plurality of energy levels of

the audio signal, wherein each of the plurality energy levels corresponds to the

energy of an overlapping band of the audio signal; a value representing a centroid

of the frequency domain spectrum of the audio signal; and; a value representing the

degree of flatness of the frequency domain spectrum. See Section IX.6; Ex-1003,

¶187.




                                           61
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 75 of 91

                                            IPR2021-00697 Petition
                                              U.S. Patent 9,294,060
X.    GROUND 4: NILSSON, ISER, AND KONTIO RENDER OBVIOUS
      CLAIMS 6, 8, 15, AND 17

              1.   POSITA Would Have Combined Nilsson with Iser and
                   Kontio

      Nilsson, Iser, and Kontio all are directed to a method for bandwidth

extension to generate bandwidth extended audio signal using a narrow-band audio

signal in a frequency range of 0-4 kHz. Ex-1003, ¶¶188-206. Each reference

includes similar module with similar functions, for instance, Nilsson, Iser, and

Kontio disclose adjusting the high-band (e.g., 4-8 kHz) signal components. Thus, a

POSITA would have sought to combine Nilsson with Iser and Kontio due to the

compatible components. Ex-1003, ¶¶188-190.

      Second, both Nilsson and Kontio are directed to extracting feature vectors

from the audio signal, determining spectral shape parameters from the feature

vectors, and shaping the high-band signal using the spectral shape parameters. Ex-

1003, ¶189.

      In addition, Kontio discloses a neural network to provide the spectral shape

parameters. Kontio also discloses extracting a gradient index. Considering the

advantages provided by the neural network, POSITA would have adopted the

neural network of Kontio in Nilsson’s system to produce the spectral shaper

parameters. Also, considering the benefit provided by the gradient index, POSITA




                                         62
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 76 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
would have extracted a gradient index in Nilsson’s system, as taught by Kontio, as

discussed in detail below. Ex-1003, ¶190.

             2.    [Claim 6] “The method as claimed in claim 1, wherein
                   determining at least one spectral shape parameter from the
                   feature vector comprises: using a neural network to
                   determine the at least one spectral shape from the feature
                   vector, wherein the feature vector extracted from the audio
                   signal forms an input target vector to the neural network,
                   and wherein the neural network is trained to provide a sub
                   band spectral shape parameter for the input target vector.”

      As shown below in annotated FIG. 5, Nilsson discloses determining the at

least one spectral shape parameter   from the feature vector zNB(r, c), wherein the

feature vector extracted from the audio signal forms an input target vector to a

high-band shape estimator 104b.




                            Nilsson, FIG. 5 (annotated)

                                         63
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 77 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      In the event that Patent Owner argues that Nilsson does not explicitly

disclose that the high-band shape estimator 104 is a neural network, Kontio

explicitly discloses it. Ex-1003, ¶¶191-197.

                          i.      Kontio discloses using a neural network to
                                  determine the at least one spectral shape from
                                  the feature vector.

      As shown below in annotated FIG. 1, Kontio discloses using a neural

network to determine spectral shape parameters. For instance, Kontio discloses that

“[t]he neural network is the most crucial part of the algorithm, since it predicts

the shape of the highband envelope, which, in turn, has a major impact on

perceptual quality of the bandwidth-expanded sound.” Ex-1008, page 874, 2:26-30.

Because the high-band envelope is across all the high-band bandwidth, therefore,

contains at least one spectral shape parameters.




                               Kontio, FIG. 1 (annotated)


                                          64
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 78 of 91

                                                          IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
      Therefore, Kontio discloses using a neural network to determine the at least

one spectral shape from the feature vector. In addition, using a neural network to

determine spectral shape from the feature vector is well-known in the art. See Ex-

1016 (in which Iser-2 also uses a neural network to determine spectral shape

parameters). Ex-1003, ¶194.

                          ii.    Kontio discloses that the feature vector
                                 extracted from the audio signal forms an input
                                 target vector to the neural network.

      As shown above in annotated FIG. 1, Kontio discloses that the feature vector

extracted from feature extraction module forms an input target vector to the neural

network.

                          iii.   Kontio discloses that the neural network is
                                 trained to provide a sub band spectral shape
                                 parameter for the input target vector.

      Kontio discloses that “[t]he input to the neural network is computed solely

from the narrowband speech signals which are obtained in the training phase by

processing the corresponding wideband sounds.” Ex-1008, page 876, 2:13-15.

Also, as shown above in annotated FIG. 1, the output of Kontio’s neural network is

at least one spectral shape parameter. Therefore, Kontio discloses that the neural

network is trained to provide a sub band spectral shape parameter for the input

target vector.




                                         65
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 79 of 91

                                                        IPR2021-00697 Petition
                                                          U.S. Patent 9,294,060
      Because Kontio shows good results of bandwidth extension by adopting the

neural network, and also the advantages of using neural network to determine high-

band spectral shape parameters are well-known in the art (e.g., enhanced

accuracy), POSITA would have motivated to implement the neural network of

Kontio in high-band shaper estimator 104 of Nilsson. Ex-1003, ¶197.

      Therefore, the combination of Nilsson, Iser, and Kontio render obvious

claim 6. Ex-1003, ¶198.

             3.     [Claim 8] “The method as claimed in claim 1, wherein the at
                    least one time domain component feature of the feature
                    vector comprises at least one of the following: a gradient
                    index based on the sum of the gradient at points in the
                    audio signal which result in a change in direction of the
                    waveform of the audio signal; a ratio of the energy of a
                    frame of the audio signal to the energy of a previous frame
                    of the audio signal; and; and a voice activity detector
                    indicating whether a frame of the audio signal is classified
                    as active or inactive.”

      Nilsson and Kontio disclose the elements of claim 8. Ex-1003, ¶¶199-204.

                          i.     Gradient Index

      In the event that the Patent Owner argues that Nilsson does not disclose this

claim element directly, Kontio explicitly discloses it.

      For instance, Kontio discloses that “To differentiate between voiced and

unvoiced frames, a gradient index feature is used.” Ex-1008, Page 875, 2:35-38.




                                          66
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 80 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
                          ii.    Energy ratio

      Nilsson discloses the energy ratio. For instance, Nilsson discloses that “[t]he

energy-ratio estimator 104a, which is included in the wide-band envelope estimator

104, receives the first component c0 in the vector of linear frequency cepstral

coefficients c and produces, on basis thereof, plus on basis of the narrow-band

shape x and the degree of voicing r an estimated energy-ratio ĝ between the high-

band and the narrow-band.” Ex-1005, 7:15-27.

      In addition, Kontio also discloses the energy ratio. For instance, Kontio

discloses that “frame energy ratio, takes into account temporal changes in the

frame energy and is defined as the logarithmic ratio of the energies of two

consecutive frames.” Ex-1008, page 875, 2:6-8.

                          iii.   Voice activity detector

      Nilsson discloses that the feature extraction unit 101 determines “[t]he

degree of voicing r, which represents one such essential feature zNB(r, c), [ ] by

localising a maximum of a normalised autocorrelation function within a lag range

corresponding to 50-400 Hz.” Ex-1005, 6:25-32.




                                         67
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 81 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
             4.    [Claim 15] “The apparatus as claimed in claim 10, wherein
                   the at least one memory and the computer code configured
                   to with the at least one processor to cause the apparatus to
                   at least perform determining at least one spectral shape
                   parameter from the feature vector is further configured to:
                   use a neural network to determine the at least one spectral
                   shape from the feature vector, wherein the feature vector
                   extracted from the audio signal forms an input target vector
                   to the neural network, and wherein the neural network is
                   trained to provide a sub band spectral shape parameter for
                   the input target vector.”

      As explained in Claim 6, the combination of Nilsson and Kontio discloses

using a neural network to determine the at least one spectral shape from the feature

vector, wherein the feature vector extracted from the audio signal forms an input

target vector to the neural network, and wherein the neural network is trained to

provide a sub band spectral shape parameter for the input target vector. See Section

X.2; Ex-1003 ¶205.

             5.    [Claim 17] “The apparatus as claimed in claim 10, wherein
                   the at least one time domain component feature of the
                   feature vector comprises at least one of the following: a
                   gradient index based on the sum of the gradient at points in
                   the audio signal which result in a change in direction of the
                   waveform of the audio signal; a ratio of the energy of a
                   frame of the audio signal to the energy of a previous frame
                   of the audio signal; and; a voice activity detector indicating
                   whether a frame of the audio signal is classified as active or
                   inactive.”

      As explained in Claim 8, the combination of Nilsson and Kontio discloses

that the at least one time domain component feature of the feature vector comprises

at least one of the following: a gradient index based on the sum of the gradient at

                                         68
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 82 of 91

                                                             IPR2021-00697 Petition
                                                                U.S. Patent 9,294,060
points in the audio signal which result in a change in direction of the waveform of

the audio signal; a ratio of the energy of a frame of the audio signal to the energy

of a previous frame of the audio signal; and; a voice activity detector indicating

whether a frame of the audio signal is classified as active or inactive. See Section

X.3; Ex-1003 ¶206.




                                          69
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 83 of 91

                                              IPR2021-00697 Petition
                                                U.S. Patent 9,294,060
XI.   NON-INSTITUTION UNDER 35 U.S.C. §§ 314 OR 325 WOULD BE
      IMPROPER

      Non-institution under 35 U.S.C. §§ 314(a) or 325(d) would be improper.

The existence of parallel district court proceedings should not prevent institution of

this Petition. Cf. NHK Spring Co. v. Intri-Plex Techs., Inc., IPR2018-00752, Paper

8, at 19-20 (PTAB Sept. 12, 2018); see also Litigation. No factor favors denial of

institution because, at this time, there is no investment beyond the initial

discoveries at the district court and this IPR petition. Moreover, the strong merits

of this case favor institution.

      A.     Non-Institution Under 35 U.S.C. §314(a) Is Improper

      First, non-institution under 35 U.S.C. §§ 314(a) would be improper. Under

the factors articulated in Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper 11

(PTAB Mar. 20, 2020 (precedential), non-institution in light of the litigations

would be improper because Factors 2-4 and 6 of the Fintiv factors favor institution,

and Factors 1 and 5 are neutral.

      Factor 1 (district court stay) is neutral. While ZTE moved to stay on

December 30, 2020, see Litigation, Dkt. 46, there remains no indication that the

district court will grant or deny the motion to stay. Int’l Bus. Machines Corp. v.

Trusted Knight Corp., IPR2020-00323, Paper 15 at 9 (PTAB Jul. 10, 2020). As

discussed below, the motion to stay is based on ZTE’s pending Motion to Dismiss



                                          70
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 84 of 91

                                                         IPR2021-00697 Petition
                                                           U.S. Patent 9,294,060
for Improper venue under § 1400, which unlike venue for convenience under

§ 1404, is not discretionary. See Litigation, Dkt. 44.

      Factor 2 (proximity to district court trial) favors institution. The pending

district court case is not scheduled for trial until June 20, 2022, and this date is

subject to delays. Therefore, the Board will likely issue a final written decision

before the pending district case. ZTE has moved to dismiss based on improper

venue, and further moved to stay until venue is set. These motions are currently

pending, making it “unclear that the court in the related district court litigation will

adhere to any [future] scheduled jury trial date.” Sand Revolution II, LLC v. Cont’l

Intermodal Group-Trucking LLC, IPR2019-01393, Paper 24, at 9 (PTAB June 16,

2020) (informative). Should the district court grant either of the pending improper

venue motion or the motion to stay, these cases will be assigned new, later trial

dates likely in a new forum. Additionally, it is further noted that Judge Albright is

unable to maintain trials based on their originally scheduled dates and is delaying

the trials. As one example, the VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00254

(W.D. Tex.) trial this month was delayed four months from its original date in

October 2020.

      Factor 3 (investment in district court case) favors institution. The parties’

and the court’s investment in this case has been minimal. Fintiv, Paper 11, at 11.

Although preliminary infringement and invalidity contentions have been served,

                                           71
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 85 of 91

                                                           IPR2021-00697 Petition
                                                             U.S. Patent 9,294,060
claim construction has only just begun, and the claim construction hearing is not

scheduled to occur for another two months in May 2021. In addition, the parties

have not conducted any substantive fact discovery, as fact discovery does not open

until after the claim construction hearing. Finally, the district court has not

addressed the substance of the ’060 Patent—Patent Owner did not move for a

preliminary injunction, and Defendants did not move to dismiss Patent Owner’s

action based on the substance of the ’060 Patent, such as a motion to dismiss based

on § 101. Where, as here, “the district court has not issued orders related to the

patent at issue in the petition, this fact weighs against exercising discretion to deny

institution.” Fintiv, Paper 11, at 10.

      Factor 4 (overlapping issues) favors institution. WSOU is a prolific filer of

patent infringement lawsuits. Based on WSOU’s litigation activity, it is likely that

WSOU will bring more suits against other parties based on the ‘060 patent.

Resolving the invalidity questions raised herein would mitigate any concern of

duplicative efforts in the future. Additionally, ZTE will stipulate that, if this IPR is

instituted, it will not pursue the specific grounds identified in this Petition

(Sections VII-X) before the district court. This stipulation mitigates any concern of

duplicative efforts. Sand Revolution, Paper 24, at 11-12.

      Factor 5 (whether petitioner is also the defendant in district court) is neutral.




                                           72
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 86 of 91

                                                           IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
      Factor 6 (other circumstances) favors institution. As explained above, the

challenged claims are unpatentable over Hwang, Kim, Miklos, and TS25.301—

none of which were considered during prosecution. A determination of its validity

by the Board here would still save resources in the associated district court, and

any additional cases WSOU may bring. There is a significant public interest

against “leaving bad patents enforceable,” Thryv, Inc v. Click-To-Call Techs., LP,

140 S. Ct. 1367, 1374 (2020).

      B.     Non-Institution Under 35 U.S.C. § 325 Is Improper

      Second, non-institution under § 325 would also be improper based on a

weighing of the factors set forth in Becton, Dickinson & Co. v. B. Braun

Melsungen AG, IPR2017-01586, Paper 8 (PTAB Dec. 15, 2017). The asserted

combinations are materially different and not cumulative of the prior art involved

during the examination of the challenged claims. During prosecution, the following

references were applied by the examiner, Kornagel (Ex-1017), Iser-3 (Ex-1018).

Both references are directed to bandwidth extension of audio signal.

      The prior art references presented in this Petition were never listed by the

Patent Owner nor cited by the examiner. They were never discussed or applied by

the examiner to reject any claims. The references, for example, Nilsson, Iser, and

Vos, are materially different from and not cumulative of the references cited in the

prosecution at least because they disclose elements that were missing from


                                         73
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 87 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
Kornagel and Iser-3. There is thus little to no overlap between the current and

prior arguments. Becton, Paper 8, 23. But Nilsson, Iser, Vos, Kontio and

ETSI201.108 teach the limitations of ’060 patent, making denial under § 325(d)

improper. Sections VII-X.

XII. MANDATORY NOTICES UNDER 37 C.F.R. § 42.8

      A.     Real Party-in-Interest

      The real parties-in-interest are ZTE Corporation, ZTE (USA), Inc., and ZTE

(TX), Inc.

      B.     Related Matters

      Patent Owner has asserted the ’060 patent in litigation against Petitioners in

the Litigation, filed on June 3, 2020. See also WSOU Investments, LLC v. ZTE

Corporation et al., 6:20-cv-00238 (WSOU initially asserted the ’060 patent against

Petitioners on March 27, 2020 and dismissed the case on June 3, 2020).

      C.     Lead and Back-Up Counsel and Service Information

      Petitioners provide the following counsel and service information. Pursuant

to 37 C.F.R. § 42.10(b), Powers of Attorney accompany this Petition. Petitioners

consent to e-mail service at the e-mail addresses identified in the table below, as

well as at ZTE-WSOU-IPRs@finnegan.com.

    LEAD COUNSEL (ZTE)                 BACK-UP COUNSEL (ZTE)
Lionel Lavenue (Reg. No. 46,859) Cory Bell (Reg. No. 75,096)
lionel.lavenue@finnegan.com      cory.bell@finnegan.com
Finnegan, Henderson, Farabow,    Finnegan, Henderson, Farabow, Garrett &
  Garrett & Dunner, LLP           Dunner, LLP
                                         74
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 88 of 91

                                                         IPR2021-00697 Petition
                                                            U.S. Patent 9,294,060
 1875 Explorer Street, Suite 800       Two Seaport Lane Boston, MA 02210-2001
 Reston, VA 20190-6023                 Tel: (617) 646-1641
 Tel: (571) 203-2750                   Fax: (617) 646-1666
 Fax: (551) 203-2777
                                       Bradford C. Schulz (Reg. No. 75,006)
                                       Bradford.schulz@finnegan.com
                                       Finnegan, Henderson, Farabow,
                                       Garrett, & Dunner LLP
                                       1875 Explorer Street, Suite 800
                                       Reston, VA 20190-6023
                                       Tel: 571-203-2739
                                       Fax: 202-408-440

                                       Mingji Jin (Reg. No. 69,674)
                                       mingji.jin@finnegan.com
                                       Finnegan, Henderson, Farabow, Garrett &
                                        Dunner, LLP
                                       901 New York Avenue NW, Washington,
                                       DC 20001-4413
                                       Tel: (202) 408-6020
                                       Fax: (202) 408-4400


                                       R. Maxwell Mauldin (Reg. No. 78,626)
                                       r.maxwell.mauldin@finnegan.com
                                       Finnegan, Henderson, Farabow, Garrett &
                                         Dunner, LLP
                                       271 17th Street, NW, Suite 1400
                                       Atlanta, GA 30363-6209
                                       Tel: (404) 653-6400
                                       Fax: (404) 653-6444

XIII. GROUNDS FOR STANDING

      Petitioner certifies the ’060 patent is available for IPR and Petitioner is not

barred or estopped from requesting IPR challenging the patent claims on the

grounds identified in this Petition.


                                          75
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 89 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060
XIV. CONCLUSION

      Petitioner has established a reasonable likelihood of prevailing with respect

to each of the challenged claims 1-18 of the ’060 patent. Petitioner therefore

requests the Board institute inter partes review and cancel each of these claims as

unpatentable.

      The Office may charge any required fees for this proceeding to Deposit

Account No. 06-0916.



Date: March 29, 2021                   Respectfully Submitted,

                                       /Lionel M. Lavenue/
                                       Lionel M. Lavenue, Lead Counsel
                                       Reg. No. 46,859




                                         76
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 90 of 91




                CERTIFICATION UNDER 37 C.F.R. § 42.24(d)

      Pursuant to 37 C.F.R. § 42.24(a)(1)(i), the undersigned hereby certifies that

the foregoing PETITION FOR INTER PARTES REVIEW contains 12,448 words,

excluding the parts of this Petition that are exempted under 37 C.F.R. § 42.24(a),

as measured by the word-processing system used to prepare this paper.


                                       /Lionel M. Lavenue/
                                       Lionel M. Lavenue, Lead Counsel
                                       Reg. No. 46,859
      Case 6:20-cv-00493-ADA Document 66-1 Filed 04/12/21 Page 91 of 91

                                                            IPR2021-00697 Petition
                                                              U.S. Patent 9,294,060

                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing Petition for Inter Partes

Review, the associated Power of Attorney, and Exhibits 1001 through 1018 are

being served on March 29, 2021, by Priority Mail Express or by means at least as

fast as Priority Mail Express at the following address of record for the subject

patent.

                                  Guy Gosnell
                    Nokia Corporation and Alston & Bird LLP
                             c/o Alston & Bird LLP
                  One South at The Plaza, 101 South Tryon Street
                                   Suite 4000
                            Charlotte NC 28280-4000

A courtesy copy has been served on litigation counsel at:

                                Ryan S. Loveless
                          Etheridge Law Group, PLLC
                     2600 E. Southlake Blvd., Suite 120 / 324
                              Southlake, TX 76092


                                       /Daniel E. Doku/
                                       Daniel E. Doku
                                       Litigation Clerk

                                       FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
